Pursuant to 17 CFR 240.24b-2, confidential information (indicated by [***]) has
been omitted and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Application filed with the
Commission.

 

Exhibit 10.3

AMENDMENT NUMBER 2

Amendment Date: August 1, 2005

To

MICROSOFT OEM EMBEDDED OPERATING SYSTEMS LICENSE AGREEMENT FOR REFERENCE
PLATFORM DEVICES

Between MICROSOFT LICENSING, GP, A general partnership organized under the laws
of: State of Nevada, USA (“MS”) And PALM, INC (formerly known as PALMONE, INC.)
a corporation organized under the laws of Delaware (“COMPANY”)

MS Agreement Number 5140570011

Effective as of the Amendment Date indicated above, the below signed parties
agree that the indicated portions of the above referenced agreement (hereinafter
the “License Agreement”) are hereby amended by this instrument (hereinafter the
“Amendment”), as follows:

 

  1. Effective July 1, 2005 COMPANY’s name changed from PALMONE, INC to PALM,
INC. Effective as of the Amendment Date “COMPANY” shall be defined as “PALM,
INC.”

 

  2.

The PRODUCT AND ROYALTY SCHEDULE Microsoft® Windows Mobile™ Version 5.0 Software
for Pocket PC is hereby added to the License Agreement.

 

  3. The PRODUCT AND ROYALTY SCHEDULE MOBILITY APPLICATIONS is hereby added to
the License Agreement.

 

  4. The Third Party Installer Schedule of the License Agreement is hereby
amended and replaced with the attached Third Party Installer Schedule.

 

  5. The Third Party Integrator Schedule of the License Agreement is hereby
amended and replaced with the attached Third Party Integrator Schedule.

 

MICROSOFT LICENSING, GP

    PALM, INC.

A general partnership organized under the laws of:

The State of Nevada, U.S.A.

   

A company organized under the laws of:

State of Delaware

By:    /s/ [***]     By:    /s/ [***]   (signature)       (signature)

Name:   [***]     Name:   [***]  

(printed)

     

(printed)

Title:   OEM Contract Revenue Director     Title:   President and CEO  

(printed)

     

(printed)

Date:   August 31, 2005     Date:   August 30, 2005  

(printed)

     

(printed)

 

CONFIDENTIAL

31609v4 Amendment to the Microsoft OEM Embedded Operating Systems For Reference
Platform Devices

Form 2.8. 12

Tracking Number: 5140570037-4



--------------------------------------------------------------------------------

PRODUCT AND ROYALTY SCHEDULE

Microsoft® Windows Mobile™ Version 5.0 Software for Pocket PC

 

Licensed Product Name and Version

   Licensable Part Number *    Language Version *    Applicable
Additional
Provisions    Royalty
US$ **

Microsoft® Windows Mobile™ Version 5.0

   E03-00962    (Brazilian)    1-6, 8, 11,   

Software for Pocket PC, Standard Edition

   E03-00968    (Czech)    13       E03-00970    (Danish)          E03-00999   
(Dutch)          E03-01003    (English)          E03-00974    (Finnish)         
E03-00976    (French)          E03-00978    (German)          E03-00980   
(Greek)          E03-00982    (Italian)          E03-00988    (Norwegian)      
   E03-00990    (Polish)          E03-00992    (Portuguese)          E03-00994
   (Russian)          E03-00996    (Spanish)          E03-00998    (Swedish)   
  

Microsoft® Windows Mobile™ Version 5.0

   E03-00961    (Brazilian)    1-8, 11, 13   

Software for Pocket PC, Premium Edition

   E03-00963    (Chinese Simplified)          E03-00965    (Chinese Traditional)
         E03-00967    (Czech)          E03-00969    (Danish)          E03-00971
   (Dutch)          E03-01001    (English)          E03-00973    (Finnish)      
   E03-00975    (French)          E03-00977    (German)          E03-00979   
(Greek)          E03-00981    (Italian)          E03-00983    (Japanese)      
   E03-00985    (Korean)          E03-00987    (Norwegian)          E03-00989   
(Polish)          E03-00991    (Portuguese)          E03-00993    (Russian)   
      E03-00995    (Spanish)          E03-00997    (Swedish)      

 

2

CONFIDENTIAL

Amendment Number 2 dated August 1, 2005 to Microsoft OEM Embedded Operating
Systems License Agreement For Reference Platform Devices # 5140570011 dated
February 25, 2005

Tracking Number: 5140570037-4



--------------------------------------------------------------------------------

Licensed Product Name and Version

   Licensable Part Number *    Language Version *    Applicable
Additional
Provisions    Royalty
US$ **

Microsoft® Windows Mobile™ Version 5.0

   R53-00303    (Brazilian)    1-8, 10, 11,    $ [***]

Software for Pocket PC, Phone Edition

   R53-00302    (Chinese Simplified)    13    $ [***]

(GSM/GPRS)

   R53-00308    (Chinese Traditional)       $ [***]    R53-00313    (Czech)   
   $ [***]    R53-00314    (Danish)       $ [***]    R53-00311    (Dutch)      
$ [***]    R53-00300    (English)       $ [***]    R53-00316    (Finnish)      
$ [***]    R53-00304    (French)       $ [***]    R53-00301    (German)       $
[***]    R53-00337    (Greek)       $ [***]    R53-00305    (Italian)       $
[***]    R53-00309    (Japanese)       $ [***]    R53-00310    (Korean)       $
[***]    R53-00338    (Norwegian)       $ [***]    R53-00312    (Polish)       $
[***]    R53-00315    (Portuguese)       $ [***]    R53-00306    (Russian)      
$ [***]    R53-00307    (Spanish)       $ [***]    R53-00339    (Swedish)      
$ [***]

Microsoft® Windows Mobile™ Version 5.0

   R53-00343    (Brazilian)    1-8, 10, 11,    $ [***]

Software for Pocket PC, Phone Edition

   R53-00348    (Chinese Simplified)    13    $ [***]

(CDMA/1xRTT)

   R53-00342    (Chinese Traditional)       $ [***]    R53-00353    (Czech)   
   $ [***]    R53-00354    (Danish)       $ [***]    R53-00351    (Dutch)      
$ [***]    R53-00340    (English)       $ [***]    R53-00356    (Finnish)      
$ [***]    R53-00344    (French)       $ [***]    R53-00341    (German)       $
[***]    R53-00357    (Greek)       $ [***]    R53-00345    (Italian)       $
[***]    R53-00349    (Japanese)       $ [***]    R53-00350    (Korean)       $
[***]    R53-00358    (Norwegian)       $ [***]    R53-00352    (Polish)       $
[***]    R53-00355    (Portuguese)       $ [***]    R53-00346    (Russian)      
$ [***]    R53-00347    (Spanish)       $ [***]    R53-00359    (Swedish)      
$ [***]

 

3

CONFIDENTIAL

Amendment Number 2 dated August 1, 2005 to Microsoft OEM Embedded Operating
Systems License Agreement For Reference Platform Devices # 5140570011 dated
February 25, 2005

Tracking Number: 5140570037-4



--------------------------------------------------------------------------------

Licensed Product Name and Version

   Licensable Part Number *    Language Version *    Applicable
Additional
Provisions    Royalty
US$ **

Microsoft® Windows Mobile™ Version 5.0

   E03-00904    (Brazilian)    1-6, 8, 9,   

Software for Pocket PC, Standard Edition with

   E03-00910    (Czech)    11, 13   

Microsoft Outlook® 2002

   E03-00912    (Danish)          E03-00914    (Dutch)          E03-01002   
(English)          E03-00916    (Finnish)          E03-00918    (French)      
   E03-00920    (German)          E03-00921    (Greek)          E03-00924   
(Italian)          E03-00930    (Norwegian)          E03-00932    (Polish)      
   E03-00934    (Portuguese)          E03-00936    (Russian)          E03-00938
   (Spanish)          E03-00940    (Swedish)      

Microsoft® Windows Mobile™ Version 5.0

   E03-00903    (Brazilian)    1-9, 11, 13   

Software for Pocket PC, Premium Edition with

   E03-00905    (Chinese Simplified)      

Microsoft Outlook® 2002

   E03-00907    (Chinese Traditional)          E03-00909    (Czech)         
E03-00911    (Danish)          E03-00913    (Dutch)          E03-01000   
(English)          E03-00915    (Finnish)          E03-00917    (French)      
   E03-00919    (German)          E03-00922    (Greek)          E03-00923   
(Italian)          E03-00925    (Japanese)          E03-00927    (Korean)      
   E03-00929    (Norwegian)          E03-00931    (Polish)          E03-00933   
(Portuguese)          E03-00935    (Russian)          E03-00937    (Spanish)   
      E03-00939    (Swedish)      

 

4

CONFIDENTIAL

Amendment Number 2 dated August 1, 2005 to Microsoft OEM Embedded Operating
Systems License Agreement For Reference Platform Devices # 5140570011 dated
February 25, 2005

Tracking Number: 5140570037-4



--------------------------------------------------------------------------------

Licensed Product Name and Version

   Licensable Part Number *    Language Version *    Applicable
Additional
Provisions    Royalty
US$ **

Microsoft® Windows Mobile™ Version 5.0

   R53-00383    (Brazilian)    1-11, 13    $ [***]

Software for Pocket PC, Phone Edition

   R53-00382    (Chinese Simplified)       $ [***]

(GSM/GPRS) with Microsoft Outlook® 2002

   R53-00388    (Chinese Traditional)       $ [***]    R53-00393    (Czech)   
   $ [***]    R53-00394    (Danish)       $ [***]    R53-00391    (Dutch)      
$ [***]    R53-00380    (English)       $ [***]    R53-00396    (Finnish)      
$ [***]    R53-00384    (French)       $ [***]    R53-00381    (German)       $
[***]    R53-00397    (Greek)       $ [***]    R53-00385    (Italian)       $
[***]    R53-00389    (Japanese)       $ [***]    R53-00390    (Korean)       $
[***]    R53-00398    (Norwegian)       $ [***]    R53-00392    (Polish)       $
[***]    R53-00395    (Portuguese)       $ [***]    R53-00386    (Russian)      
$ [***]    R53-00387    (Spanish)       $ [***]    R53-00399    (Swedish)      
$ [***]

Microsoft® Windows Mobile™ Version 5.0

   R53-00443    (Brazilian)    1-11, 13    $ [***]

Software for Pocket PC, Phone Edition

   R53-00442    (Chinese Simplified)       $ [***]

(CDMA/1xRTT) with Microsoft Outlook® 2002

   R53-00448    (Chinese Traditional)       $ [***]    R53-00453    (Czech)   
   $ [***]    R53-00454    (Danish)       $ [***]    R53-00451    (Dutch)      
$ [***]    R53-00440    (English)       $ [***]    R53-00456    (Finnish)      
$ [***]    R53-00444    (French)       $ [***]    R53-00441    (German)       $
[***]    R53-00457    (Greek)       $ [***]    R53-00445    (Italian)       $
[***]    R53-00449    (Japanese)       $ [***]    R53-00450    (Korean)       $
[***]    R53-00458    (Norwegian)       $ [***]    R53-00452    (Polish)       $
[***]    R53-00455    (Portuguese)       $ [***]    R53-00446    (Russian)      
$ [***]    R53-00447    (Spanish)       $ [***]    R53-00459    (Swedish)      
$ [***]

 

5

CONFIDENTIAL

Amendment Number 2 dated August 1, 2005 to Microsoft OEM Embedded Operating
Systems License Agreement For Reference Platform Devices # 5140570011 dated
February 25, 2005

Tracking Number: 5140570037-4



--------------------------------------------------------------------------------

Licensed Product Name and Version

   Licensable Part Number *    Language Version *    Applicable
Additional
Provisions    Royalty
US$ **

Microsoft® Windows Mobile™ Version 5.0

   E03-00886    (Brazilian)    1-6, 8, 11-   

Software for Pocket PC, Standard Edition,

   E03-00883    (English)    13   

UPGRADE

   E03-00887    (French)          E03-00884    (German)          E03-00888   
(Italian)          E03-00890    (Spanish)      

Microsoft® Windows Mobile™ Version 5.0

   E03-00944    (Brazilian)    1-8, 11-13   

Software for Pocket PC, Premium Edition,

   E03-00943    (Chinese Simplified)      

UPGRADE

   E03-00949    (Chinese Traditional)          E03-00941    (English)         
E03-00945    (French)          E03-00942    (German)          E03-00946   
(Italian)          E03-00950    (Japanese)          E03-00951    (Korean)      
   E03-00948    (Spanish)      

Microsoft® Windows Mobile™ Version 5.0

   E03-01007    (Brazilian)    1-6, 8, 9,   

Software for Pocket PC, Standard Edition with

   E03-01004    (English)    11-13   

Microsoft Outlook® 2002, UPGRADE

   E03-01008    (French)          E03-01005    (German)          E03-01009   
(Italian)          E03-01011    (Spanish)      

Microsoft® Windows Mobile™ Version 5.0

   E03-01027    (Brazilian)    1-9, 11-13   

Software for Pocket PC, Premium Edition with

   E03-01026    (Chinese Simplified)      

Microsoft Outlook® 2002, UPGRADE

   E03-01032    (Chinese Traditional)          E03-01024    (English)         
E03-01028    (French)          E03-01025    (German)          E03-01029   
(Italian)          E03-01033    (Japanese)          E03-01034    (Korean)      
   E03-01031    (Spanish)      

Microsoft® Windows Mobile™ Version 5.0

   R53-00317    (Brazilian)    1-8, 10-13   

Software for Pocket PC, Phone Edition

   R53-00318    (Chinese Simplified)      

(GSM/GPRS), UPGRADE

   R53-00319    (Chinese Traditional)          R53-00323    (English)         
R53-00325    (French)          R53-00326    (German)          R53-00328   
(Italian)          R53-00335    (Spanish)      

 

6

CONFIDENTIAL

Amendment Number 2 dated August 1, 2005 to Microsoft OEM Embedded Operating
Systems License Agreement For Reference Platform Devices # 5140570011 dated
February 25, 2005

Tracking Number: 5140570037-4



--------------------------------------------------------------------------------

Licensed Product Name and Version

   Licensable Part Number *    Language Version *    Applicable
Additional
Provisions    Royalty
US$ **

Microsoft® Windows Mobile™ Version 5.0

   R53-00360    (Brazilian)    1-8, 10-13   

Software for Pocket PC, Phone Edition

   R53-00361    (Chinese Simplified)      

(CDMA/1xRTT), UPGRADE

   R53-00362    (Chinese Traditional)          R53-00366    (English)         
R53-00368    (French)          R53-00372    (Japanese)          R53-00373   
(Korean)      

Microsoft® Windows Mobile™ Version 5.0

   R53-00400    (Brazilian)    1-13   

Software for Pocket PC, Phone Edition

   R53-00401    (Chinese Simplified)      

(GSM/GPRS) with Microsoft Outlook® 2002,

   R53-00402    (Chinese Traditional)      

UPGRADE

   R53-00406    (English)          R53-00408    (French)          R53-00409   
(German)          R53-00411    (Italian)          R53-00418    (Spanish)      

Microsoft® Windows Mobile™ Version 5.0

   R53-00420    (Brazilian)    1-13   

Software for Pocket PC, Phone Edition

   R53-00421    (Chinese Simplified)      

(CDMA/1xRTT) with Microsoft Outlook® 2002,

   R53-00422    (Chinese Traditional)      

UPGRADE

   R53-00426    (English)          R53-00428    (French)          R53-00432   
(Japanese)          R53-00433    (Korean)      

 

* Language versions are licensed only on an if and as available basis.

 

** A Licensed Product is not licensed hereunder unless royalty rate(s) are
indicated in the Licensed Product table.

ADDITIONAL PROVISIONS

The following provisions (“Additional Provisions”) apply to the Licensed
Product(s) as indicated above and are in addition to the General Terms and
Conditions of this License Agreement. Capitalized terms used below and not
otherwise defined have the meaning set forth in the General Terms and
Conditions.

1. COMPANY may install this Licensed Product as permitted in the Licensed
Product Deliverables documentation. COMPANY is not licensed to, and agrees that
it will not, modify in any way, or delete any aspect of this Licensed Product as
delivered by MS in the Licensed Product Deliverables, except if and as
specifically permitted in the Licensed Product Deliverables documentation or as
otherwise agreed in writing by the parties, including, but not limited to, those
modifications and/or deletions permitted under the Development and Marketing
Agreement (the “Collaboration Agreement”) entered into between COMPANY and
MSCORP as of May 26, 2004 (collectively, the “Allowable Modifications”).

2. Logo. COMPANY may display the “Designed for Windows Mobile” logo, or other
logo(s) specified by MSCORP and MS, in accordance with a separate logo license
agreement to be executed between COMPANY and MSCORP, on all Devices and related
materials distributed by COMPANY. COMPANY acknowledges that MSCORP and MS may at
any time discontinue, modify or replace the use of the “Designed for Windows
Mobile” logo, and agrees to negotiate with MSCORP and/or MS in good faith any
amendments to this License Agreement or the logo license agreement or separate
agreements necessary in connection with any replacement to the “Designed for
Windows Mobile” logo program. COMPANY shall have a reasonable period of time to
implement any modified or replaced logos.

3. Licensed Product Name and Version. COMPANY’s distribution license applies
only to the Licensed Product version(s) as indicated in the table above. The
version configurations are described in the Licensed Product Deliverables
documentation. A Licensed Product release will be designated by an increase in
the version number, year designation or as MS may otherwise designate.

4. Licensed Product Edition. COMPANY’s distribution license applies only to the
Licensed Product edition(s), (i.e. Standard, Premium or Phone Edition), as
indicated in the table above. The edition configurations are described in the
Licensed Product Deliverables documentation.

 

7

CONFIDENTIAL

Amendment Number 2 dated August 1, 2005 to Microsoft OEM Embedded Operating
Systems License Agreement For Reference Platform Devices # 5140570011 dated
February 25, 2005

Tracking Number: 5140570037-4



--------------------------------------------------------------------------------

5. Handwriting Recognition. The Licensed Product may include handwriting
recognition component(s). COMPANY acknowledges and agrees that:

(a) handwriting recognition is an inherently statistical process;

(b) errors can occur in the component’s recognition of the end-user’s
handwriting, and the final conversion into text; and

(c) neither MS nor its Suppliers shall be liable for any damages to any party
arising out of errors in the handwriting recognition process.

6. In addition to Section 7(a) of the General Terms and Conditions, COMPANY
shall enter into a Microsoft Premier Support Agreement in conjunction with this
License Agreement, or shall demonstrate to MS that COMPANY has obtained or
arranged an equivalent level of support independently.

7. Chinese Language Version Restrictions. Notwithstanding anything in this
License Agreement to the contrary, this Licensed Product shall be subject to the
following distribution limitations:

(a) (i) The Simplified Chinese language version of this Licensed Product may not
be directly or indirectly distributed within or to the geographical boundaries
of Taiwan; and

(ii) The Traditional Chinese language version of this Licensed Product may not
be directly or indirectly distributed within or to the geographical boundaries
of the People’s Republic of China (with the exception of Hong Kong and Macao).

(b) COMPANY shall advise its Channel of such distribution limitations. COMPANY
shall defend, indemnify and hold harmless MS and MSCORP from and against all
damages, costs and attorneys’ fees arising from third party claims or demands
resulting from COMPANY’s failure to advise its Channel of such distribution
limitations subject to the following:

(i) MS shall promptly notify COMPANY in writing of such claim;

(ii) COMPANY shall have sole control over the defense and/or settlement of such
claim subject to Additional Provision 7(b)(iii)-(v);

(iii) MS shall provide COMPANY with reasonable assistance in the defense of the
claim;

(iv) MS and/or MSCORP shall have the right to participate in the defense and/or
settlement at MS or MSCORP’s sole expense; and

(v) COMPANY shall not consent to the entry of any judgment or any settlement
that would subject MS or MSCORP to any monetary payments without the prior,
written consent of MS and/or MSCORP, which consent shall not be unreasonable
withheld.

8. COMPANY’s Companion CD.

(a) For purposes of this License Agreement, COMPANY is hereby licensed to use
the MS Companion CD to create a distributable CD (“COMPANY’s Companion CD”), in
accordance with the Licensed Product Deliverables instructions. In addition to
the MS Companion CD contents, COMPANY shall add the following to COMPANY’s
Companion CD: (i) COMPANY’s logo and/or Mobile Operator logo; and
(ii) non-Microsoft software owned or licensed by COMPANY that COMPANY chooses to
include on COMPANY’s Companion CD (“COMPANY Software”).

(b) The grant in this Additional Provision is subject to the conditions that
(i) COMPANY owns or maintains effective licenses for the COMPANY Software and
(ii) COMPANY obligates its Channel to Section 2(b) of the General Terms and
Conditions of this License Agreement.

(c) In creating COMPANY’s Companion CD, COMPANY shall transfer all files from MS
Companion CD to COMPANY’s Companion CD, and may not modify, obscure or omit any
files contained on the MS Companion CD, except as expressly authorized by the
Licensed Product Deliverables instructions.

(d) COMPANY may not transfer or copy any files contained on the MS Companion CD
to any media other than COMPANY’s Companion CD.

(e) COMPANY may not engage an AR to replicate COMPANY’s Companion CD until
COMPANY receives notice from MS that COMPANY’s Companion CD has passed the
MSCORP Compatibility Test as outlined in the Licensed Product Deliverables.

(f) If COMPANY engages an AR to replicate COMPANY’s Companion CD before COMPANY
receives such MS approval, neither MS nor its Suppliers shall be responsible for
any costs or damages incurred by COMPANY (including, without limitation, costs
or damages incurred if MS requires changes to COMPANY’s Companion CD).

(g) COMPANY shall distribute COMPANY’s Companion CD (i) in the form and
packaging as received from the AR and (ii) only in the Device packaging.
Notwithstanding AP 8(g)(ii), COMPANY or COMPANY’s authorized service
representative may distribute a replacement COMPANY’s Companion CD separate from
the Device if each of the following are satisfied: (1) such replacement
COMPANY’s Companion CD is provided to a Device end user for support purposes
(e.g., the COMPANY’s Companion CD was lost or destroyed by the Device end user);
(2) COMPANY shall use commercially reasonable efforts to authenticate the Device
end user prior to distributing the replacement COMPANY’s Companion CD; (3) such
replacement COMPANY’s Companion CD shall be distributed directly from the
COMPANY or COMPANY authorized service representative to the Device end user and
not distributed through the Channel; and (4) no more than 2 replacement
COMPANY’s Companion CDs may be distributed to the same Device end user.

(h) COMPANY hereby agrees that it owns all right, title and interest in, or has
all necessary rights to authorize the AR to replicate, the COMPANY Software.
COMPANY shall defend, indemnify and hold harmless MS and its Suppliers from and
against any and all third party claims or demands, including reasonable
attorneys’ fees, arising out of or related to the replication, licensing,
distribution, or use of the COMPANY Software subject to the following:

(i) MS shall promptly notify COMPANY in writing of such claim;

 

8

CONFIDENTIAL

Amendment Number 2 dated August 1, 2005 to Microsoft OEM Embedded Operating
Systems License Agreement For Reference Platform Devices # 5140570011 dated
February 25, 2005

Tracking Number: 5140570037-4



--------------------------------------------------------------------------------

(ii) COMPANY shall have sole control over the defense and/or settlement of such
claim subject to Additional Provision 8h(iii)-(v);

(iii) MS shall provide COMPANY with reasonable assistance in the defense of the
claim;

(iv) MS and/or MSCORP shall have the right to participate in the defense and/or
settlement at MS or MSCORP’s sole expense; and

(v) COMPANY shall not consent to the entry of any judgment or any settlement
that would subject MS or MSCORP to any monetary payments without the prior,
written consent of MS and/or MSCORP, which consent shall not be unreasonable
withheld.

9. Outlook 2002 Distribution. The Microsoft Outlook 2002 software for desktop
computers shall only be distributed as part of COMPANY’s Companion CD. COMPANY
shall not separately advertise, provide a separate price for, or otherwise
separately market the Outlook 2002 software for desktop computers.

10. COMPANY and MS agree that the following provisions shall apply with respect
to this Licensed Product:

(a) COMPANY or Mobile Operators shall be responsible for compliance with all
applicable telecommunications laws and regulations relating to the Devices.
COMPANY shall indemnify, defend and hold MS and MSCORP harmless from and against
any and all third party claims or demands, including reasonable attorneys’ fees
arising out of or related to COMPANY’s or any Mobile Operator’s failure to
obtain or maintain any required permit, approval, license or certification or
failure to comply with any regulation, statute, order or decree applicable to
the Devices subject to the following:

(i) MS shall promptly notify COMPANY in writing of such claim;

(ii) COMPANY shall have sole control over the defense and/or settlement of such
claim subject to Additional Provision 10a(iii)-(v);

(iii) MS shall provide COMPANY with reasonable assistance in the defense of the
claim;

(iv) MS and/or MSCORP shall have the right to participate in the defense and/or
settlement at MS or MSCORP’s sole expense; and

(v) COMPANY shall not consent to the entry of any judgment or any settlement
that would subject MS or MSCORP to any monetary payments without the prior,
written consent of MS and/or MSCORP, which consent shall not be unreasonable
withheld.

(b) MS has not obtained or conveyed to COMPANY (and COMPANY itself shall be
responsible for obtaining) any necessary patent and other intellectual property
licenses with respect to the use of any underlying intellectual property
applicable to standards (collectively, “Standards”) implemented in COMPANY’s
Devices including, without limitation: Global System for Mobile (Communications)
(GSM); General Packet Radio Service (GPRS); and Code Division Multiple Access
(CDMA) and Single Carrier Radio Transmission Technology (CDMA/1xRTT). The
foregoing shall not apply to Standards that are fully implemented in the
Licensed Product unless MS expressly provides notice to COMPANY to the contrary
in the License Agreement, the Licensed Product Deliverables documentation or in
the documentation accompanying Supplemental Code implemented by COMPANY
(excluding any mandatory Supplemental Code distributed by MS solely for the
purposes of transferring an obligation to pay third party royalties for
Standards from MS to COMPANY). For clarification, COMPANY shall itself be
responsible for obtaining any intellectual property licenses related to the
SMPTE VC-1 Standard.

(c) Between the parties, COMPANY shall be solely responsible for all
negotiations, agreements, tests, and other required actions with Mobile
Operators with respect to the use of the Devices on such Mobile Operator’s
network.

(d) COMPANY acknowledges and agrees that MS may independently negotiate
marketing and other arrangements with Mobile Operators, retailers, distributors,
and/or other Channel members supporting the Devices, provided that such
arrangements shall not modify existing obligations of or impose additional
obligations upon COMPANY or involve the usage of COMPANY’s logos or trademarks
without the written approval of COMPANY which shall not be unreasonably withheld
provided that any usage of COMPANY’s trademarks, logos or product images shall
be pursuant to the terms of a signed written agreement between the parties.

(e) COMPANY shall contractually prohibit Mobile Operators from removing,
modifying or suppressing any part of the Image (including without limitation the
User Interface), except as otherwise permitted by the Licensed Product
Deliverables documentation. Notwithstanding the foregoing, COMPANY may provide
Mobile Operators with Supplemental Code, for distribution by such Mobile
Operators to end users, after passing applicable testing with respect to the
updated Image; and

(f) (i) MS shall have no responsibility hereunder to provide support services to
any Mobile Operator or any end user of the Devices. MS may make available
support service agreements to Mobile Operators or end users, with respect to the
Device(s) and/or similar devices of other manufacturers incorporating the
Licensed Product; and

(ii) COMPANY shall provide or shall ensure that the applicable Mobile Operator
provides reasonable support services to end users of the Device.

(g) MS makes no representation or warranty that Devices operated with the
Licensed Product will be compatible with the network structure of any particular
Mobile Operator.

11. COMPANY shall be responsible for complying with applicable laws and
regulations and providing appropriate warnings and disclaimers to end users
related to an end user’s use of the Device, including without limitation, while
operating a motor vehicle.

12. Upgrade Image.

(a) For purposes of this Additional Provision, the following terms shall have
the indicated meanings:

(i) “Existing Pocket PC Device” means Device(s) listed in the table of this
Additional Provision, which have been distributed by COMPANY to end users
containing an Existing Pocket PC Image.

(ii) “Existing Pocket PC Image” means an Image containing a Predecessor Pocket
PC Version of the Licensed Product obtained by COMPANY under a valid license
with MS.

 

9

CONFIDENTIAL

Amendment Number 2 dated August 1, 2005 to Microsoft OEM Embedded Operating
Systems License Agreement For Reference Platform Devices # 5140570011 dated
February 25, 2005

Tracking Number: 5140570037-4



--------------------------------------------------------------------------------

(iii) “Predecessor Pocket PC Version” means a properly licensed version of any
of the following products:

1 - Microsoft® Windows Mobile™ 2003 Software for Pocket PC, Professional Edition
with Microsoft Outlook® 2002

2 - Microsoft® Windows Mobile™ 2003 Software for Pocket PC, Premium Edition with
Microsoft Outlook® 2002

3 - Microsoft® Windows Mobile™ 2003 Software for Pocket PC, Professional Edition

4 - Microsoft® Windows Mobile™ 2003 Software for Pocket PC, Premium Edition

5 - Microsoft® Windows Mobile™ 2003 Software for Pocket PC, Premium with Phone
Edition (GSM/GPRS) with Microsoft Outlook® 2002

6 - Microsoft® Windows Mobile™ 2003 Software for Pocket PC, Premium with Phone
Edition (GSM/GPRS)

7 - Microsoft® Windows Mobile™ 2003 Software for Pocket PC, Premium with Phone
Edition (CDMA/1xRTT) with Microsoft Outlook® 2002

8 - Microsoft® Windows Mobile™ 2003 Software for Pocket PC, Premium with Phone
Edition (CDMA/1xRTT)

(iv) “Upgrade Pocket PC Image” means an Image that completely replaces the
Existing Pocket PC Image.

(b) MS grants COMPANY the right to distribute, directly or through its Channel,
one (1) Upgrade Pocket PC Image to each licensed end user of an Existing Pocket
PC Device only to upgrade the end user’s Existing Pocket PC Device. COMPANY
shall distribute, separate from a Device, the Upgrade Pocket PC Image either on
external media or via COMPANY’s restricted access website as a download. Such
license grant is subject to the following:

(i) COMPANY shall ensure that the Upgrade Pocket PC Image completely replaces
the Existing Pocket PC Image upon installation (end user data and/or end user
configuration settings may remain intact);

(ii) COMPANY shall configure the Upgrade Pocket PC Image to ensure that it
executes solely on the applicable Existing Pocket PC Device and will not
function or install on any other device or system;

(iii) COMPANY shall configure the Upgrade Pocket PC Image to ensure that it will
not function or install on an Existing Pocket PC Device until a commercially
reasonable authentication process of the Existing Pocket PC Device and Existing
Pocket PC Image is performed;

(iv) COMPANY shall establish a commercially reasonable procedure to assure the
return or destruction of any replaced Existing Pocket PC Image (for example, an
Upgrade Pocket PC Image that erases or permanently disables the replaced
Existing Pocket PC Image would satisfy this requirement);

(v) (1) Upon request of a licensed end user, COMPANY may distribute a single
copy of an Upgrade Pocket PC Image on external media to the licensed end user
and such copy may be used by the licensed end user, COMPANY, or an authorized
service representative of either the licensed end user or COMPANY to install the
Upgrade Pocket PC Image on such end user’s additional units of the same Existing
Pocket PC Device which contain the same Existing Pocket PC Image (for example,
the Upgrade Pocket PC Image may be installed via the licensed end user’s
internal network); and

(2) In the event that COMPANY elects to provide the licensed end user with only
a single copy of the Upgrade Pocket PC Image on external media for installation
on more than one Existing Pocket PC Device as set forth above, COMPANY shall
advise the licensed end user that the Upgrade Pocket PC Image may only be
installed onto the additional units of the same Existing Pocket PC Device.
Additionally, with regard to each licensed end user, COMPANY shall confirm the
number of copies of the Upgrade Pocket PC Image required by the end user prior
to distribution of the single copy of the Upgrade Pocket PC Image and shall
clearly specify the confirmed number (A) on the EULA accompanying the Upgrade
Pocket PC Image (i.e., COMPANY may provide the following conspicuously on the
EULA: “Authorized Number of Installations of the Upgrade Pocket PC Image =
            ”) or (B) in a separate notice to the licensed end user. COMPANY
shall instruct licensed end users to keep such EULA or notice for their records;

(vi) (1) COMPANY shall distribute the EULA terms in accordance with Attachment 1
hereto in such a manner that the EULA terms are guaranteed to be distributed
with the Upgrade Pocket PC Image (for example, in the desktop installer utility
software would satisfy this requirement).

(2) in addition to the provisions of Attachment 1, COMPANY shall include the
following additional text in the EULA being distributed with Upgrade Pocket PC
Image media:

[Insert after “Microsoft® Outlook® 2002” paragraph of EULA:]

Upgrade Software. [COMPANY] is distributing the accompanying SOFTWARE in this
format exclusively for installation as an upgrade to previously distributed
DEVICES preinstalled with one of the following: 1 - Microsoft® Windows Mobile™
2003 Software for Pocket PC, Professional Edition with Microsoft Outlook® 2002:
2 - Microsoft® Windows Mobile™ 2003 Software for Pocket PC, Premium Edition with
Microsoft Outlook® 2002: 3 - Microsoft® Windows Mobile™ 2003 Software for Pocket
PC, Professional Edition; 4 - Microsoft® Windows Mobile™ 2003 Software for
Pocket PC, Premium Edition; 5 - Microsoft® Windows Mobile™ 2003 Software for
Pocket PC, Premium with Phone Edition (GSM/GPRS) with Microsoft Outlook® 2002; 6
- Microsoft® Windows Mobile™ 2003 Software for Pocket PC, Premium with Phone
Edition (GSM/GPRS); 7 - Microsoft® Windows Mobile™ 2003 Software for Pocket PC,
Premium with Phone Edition (CDMA/1xRTT) with Microsoft Outlook® 2002; and 8 -
Microsoft® Windows Mobile™ 2003 Software for Pocket PC, Premium with Phone
Edition (CDMA/1xRTT).

Accordingly, you may follow the applicable instructions accompanying this
SOFTWARE and install one (1) copy of the SOFTWARE on one (1) DEVICE presently
containing a licensed copy of a predecessor version of the SOFTWARE (unless this
EULA indicates that this SOFTWARE copy has been licensed for installation on
multiple DEVICES). NO REPRESENTATION OR WARRANTY IS MADE BY MS WITH RESPECT TO
THE COMPATIBILITY OF THIS

 

10

CONFIDENTIAL

Amendment Number 2 dated August 1, 2005 to Microsoft OEM Embedded Operating
Systems License Agreement For Reference Platform Devices # 5140570011 dated
February 25, 2005

Tracking Number: 5140570037-4



--------------------------------------------------------------------------------

SOFTWARE WITH ANY DEVICE OR ANY OTHER EXISTING SOFTWARE OR DATA OF ANY KIND
CONTAINED ON SUCH DEVICES, AND MS SHALL NOT BE RESPONSIBLE IN ANY REGARD WITH
RESPECT TO ANY LOSS, CORRUPTION, MODIFICATION OR INACCESSIBILITY OF ANY DATA,
APPLICATIONS OR OTHER SOFTWARE RESULTING FROM THE INSTALLATION OF THE SOFTWARE
ON ANY DEVICE.

(3) the following statement must be displayed either on a break-the-seal label
or printed prominently on the Upgrade Pocket PC Image packaging:

“Use of the software on the enclosed media or installed on the system is subject
to the terms of the end user license agreement. You should not use the software
program until you have read the end user license agreement. By using the
software, you signify that you have read the end user license agreement and
accept its terms.”

(vii) Upgrade Pocket PC Image Packaging Specifics:

(1) Title: The title should clearly identify the software contained on the media
and name of the COMPANY providing it.

(2) Licensed Product Usage Text: This text must (A) identify the purpose of the
media as upgrade of pre-installed software only; (B) identify the COMPANY; and
(C) underscore that the COMPANY is solely responsible for performance of the
upgraded software.

(3) Copyright Text: The following copyright text must be included on the media
label: Portions © 1983-2004, Microsoft Corporation. All Rights Reserved.

(4) Media Label Text: the Upgrade Pocket PC Image media shall be clearly labeled
“For Upgrade Purposes Only – not for use on a new Device. For use only with
<Name and Model of the Device>”.

(5) Except as provided above, no MS or Suppliers or third party product names
and/or logos may be listed on the media label or packaging artwork.

(c) If COMPANY makes Upgrade Pocket PC Images available on COMPANY’s restricted
access website as a download, COMPANY shall comply with the following additional
terms and conditions. COMPANY shall:

(i) make the Upgrade Pocket PC Images available only on the “customer support”
section of its website;

(ii) state the purpose of the Upgrade Pocket PC Images and the Existing Pocket
PC Devices on which end users may install and use the Upgrade Pocket PC Images;

(iii) ensure that prior to downloading of the Upgrade Pocket PC Image, the end
user accepts the following additional EULA terms in a manner that forms a
contract binding to the end user: “This software is provided only for use with,
and for licensed end users of, the <Name and Model of the Device>. Use of the
software is subject to the accompanying end user license agreement. Any other
use of this software is strictly prohibited and may subject you to legal
action”;

(iv) ensure that a commercially reasonable authentication process occurs prior
to download of the Upgrade Pocket PC Images, which includes authentication of
both the Existing Pocket PC Image and Existing Pocket PC Device;

(v) provide each end user with an electronic and/or hardcopy invoice as proof of
purchase for each downloaded copy of the Upgrade Pocket PC Image; and

(vi) maintain accurate records of the number of Upgrade Pocket PC Images
distributed, including serial numbers of Existing Pocket PC Devices on which
such Upgrade Pocket PC Images were installed. COMPANY shall provide copies of
such records to MS upon request.

(d) (i) COMPANY shall distribute one (1) COA correctly identifying the Licensed
Product affixed to the APM distributed with the Upgrade Pocket PC Image.

(ii) Notwithstanding the foregoing, COMPANY shall not distribute a COA for
(1) copies of Upgrade Pocket PC Images placed in use on additional units of the
same model of Device pursuant to subsection (b)(v); above and (2) copies of
Upgrade Pocket PC Images downloaded pursuant to subsection (c).

(e) COMPANY shall advise the licensed end user that the Upgrade Pocket PC Image
media, if any, shall replace the previous Recovery Image media, if any, and may
be maintained by the licensed end user for recovery purposes for the upgraded
Existing Pocket PC Device. COMPANY shall establish a commercially reasonable
procedure to assure the return or destruction of any replaced Recovery Image
media.

(f) COMPANY shall reproduce the Upgrade Pocket PC Image only on COMPANY premises
by (i) COMPANY employees or (ii) individuals under COMPANY’s direct supervision
and control who are engaged to perform such services pursuant to a contract that
includes appropriate non-disclosure and other covenants sufficient to satisfy
COMPANY’s obligations under this License Agreement (“Contractors”), or have
reproduction performed through an AR. COMPANY shall be responsible for any fees
or costs imposed by an AR for reproduction services.

(g) COMPANY shall report the number of Upgrade Pocket PC Images distributed
separately on its royalty report to MS. COMPANY shall pay the applicable
Licensed Product royalty set forth in the Product and Royalty Schedule for each
copy of Licensed Product Binaries distributed as a component of the Upgrade
Pocket PC Image, or placed in use by an end user pursuant to subsection (b)(v)
above.

13. (a) The Licensed Product Deliverables includes sample code located at:
%_WINCEROOT%\PUBLIC\COMMON\OAK\DRIVERS\BLUETOOTH\SAMPLE (collectively,
“Bluetooth Sample Code”). Prior to distribution of the Bluetooth Sample Code
with an Image on a Device, COMPANY shall pass the Bluetooth Tests (defined
below). “Bluetooth Tests” means a standard series of tests, as amended from time
to time, to determine compliance with the Bluetooth certification process
described at [***] or such other location that may be designated from time to
time.

(b) NOTWITHSTANDING ANYTHING TO CONTRARY IN THE AGREEMENT, THE BLUETOOTH SAMPLE
CODE IS PROVIDED “AS IS” AND WITH ALL FAULTS, THE ENTIRE RISK AS TO SATISFACTORY
QUALITY, PERFORMANCE,

 

11

CONFIDENTIAL

Amendment Number 2 dated August 1, 2005 to Microsoft OEM Embedded Operating
Systems License Agreement For Reference Platform Devices # 5140570011 dated
February 25, 2005

Tracking Number: 5140570037-4



--------------------------------------------------------------------------------

ACCURACY, AND EFFORT IS WITH COMPANY. WITH RESPECT TO THE BLUETOOTH SAMPLE CODE,
MS AND ITS SUPPLIERS SPECIFICALLY DISCLAIM ALL REPRESENTATIONS AND WARRANTIES OF
ANY KIND, WHETHER EXPRESS, IMPLIED, OR STATUTORY, INCLUDING, WITHOUT LIMITATION,
ALL WARRANTIES OTHERWISE SET FORTH IN THE LICENSE AGREEMENT, ANY IMPLIED
WARRANTY OF NON-INFRINGEMENT, MERCHANTABILITY OR OF FITNESS FOR A PARTICULAR
PURPOSE AND ANY IMPLIED WARRANTY ARISING FROM COURSE OF DEALING OR USAGE OF
TRADE, AND ANY WARRANTY THAT THE BLUETOOTH SAMPLE CODE OR ANY IMAGE INCLUDING
THE BLUETOOTH SAMPLE CODE WILL OPERATE PROPERLY ON ANY DEVICES. MS AND ITS
SUPPLIERS ALSO DISCLAIM ANY COMMON-LAW DUTIES RELATING TO ACCURACY OR LACK OF
NEGLIGENCE. THERE IS NO WARRANTY AGAINST INTERFERENCE WITH COMPANY’S ENJOYMENT
OF THE BLUETOOTH SAMPLE CODE OR AGAINST INFRINGEMENT.

DEVICES

Devices are described in the table below. Each listed Device must have a unique
model line name, model name, or model number which COMPANY uses both internally
(in COMPANY’s books and records) and externally (on the Device and packaging).

At COMPANY’s option, for purposes of administrative convenience, COMPANY may
designate models by model line or series (e.g., “Jaguar model line”, “Jaguar Pro
series”, “Jaguar Pro 750 model line”, “Jaguar Pro 950 series”, etc.). Devices
defined by model line or series shall include all present models which include
the designated model line or series name, (e.g., “Jaguar Pro model line”
includes Jaguar Pro, Jaguar Pro 950, Jaguar Pro S, etc.; “Jaguar series”
includes Jaguar, Jaguar Pro, Jaguar Pro 950, Jaguar S400, etc.; “Jaguar Pro 950
series” includes Jaguar Pro 950, Jaguar Pro 955, etc.).

COMPANY may elect to include as Device(s) new models which comply with all of
the terms and conditions of this License Agreement by notifying MS of any such
new model(s) when COMPANY submits its royalty report for the reporting period in
which each such new model is first distributed with Licensed Product. Any new
model in a licensed model line or series which is not included in a Notice to
Add Devices (and is thus not licensed for the applicable Licensed Product) must
have a unique model number or model name used for internal and external
identification purposes which distinguishes it from any model which COMPANY has
designated previously as a Device.

Product Number Key:

1. Microsoft® Windows Mobile™ Version 5.0 Software for Pocket PC, Standard
Edition

2. Microsoft® Windows Mobile™ Version 5.0 Software for Pocket PC, Premium
Edition

3. Microsoft® Windows Mobile™ Version 5.0 Software for Pocket PC, Phone Edition
(GSM/GPRS)

4. Microsoft® Windows Mobile™ Version 5.0 Software for Pocket PC, Phone Edition
(CDMA/1xRTT)

5. Microsoft® Windows Mobile™ Version 5.0 Software for Pocket PC, Standard
Edition with Microsoft Outlook® 2002

6. Microsoft® Windows Mobile™ Version 5.0 Software for Pocket PC, Premium
Edition with Microsoft Outlook® 2002

7. Microsoft® Windows Mobile™ Version 5.0 Software for Pocket PC, Phone Edition
(GSM/GPRS) with Microsoft Outlook® 2002

8. Microsoft® Windows Mobile™ Version 5.0 Software for Pocket PC, Phone Edition
(CDMA/1xRTT) with Microsoft Outlook® 2002

9. Microsoft® Windows Mobile™ Version 5.0 Software for Pocket PC, Standard
Edition, UPGRADE

10. Microsoft® Windows Mobile™ Version 5.0 Software for Pocket PC, Premium
Edition, UPGRADE

11. Microsoft® Windows Mobile™ Version 5.0 Software for Pocket PC, Standard
Edition with Microsoft Outlook® 2002, UPGRADE

12. Microsoft® Windows Mobile™ Version 5.0 Software for Pocket PC, Premium
Edition with Microsoft Outlook® 2002, UPGRADE

13. Microsoft® Windows Mobile™ Version 5.0 Software for Pocket PC, Phone Edition
(GSM/GPRS), UPGRADE

14. Microsoft® Windows Mobile™ Version 5.0 Software for Pocket PC, Phone Edition
(CDMA/1xRTT), UPGRADE

15. Microsoft® Windows Mobile™ Version 5.0 Software for Pocket PC, Phone Edition
(GSM/GPRS) with Microsoft Outlook® 2002, UPGRADE

16. Microsoft® Windows Mobile™ Version 5.0 Software for Pocket PC, Phone Edition
(CDMA/1xRTT) with Microsoft Outlook® 2002, UPGRADE

A Licensed Product is not licensed for distribution with a listed Device, unless
the product box for such Licensed Product in the Device table below is marked
with an “X”.

 

12

CONFIDENTIAL

Amendment Number 2 dated August 1, 2005 to Microsoft OEM Embedded Operating
Systems License Agreement For Reference Platform Devices # 5140570011 dated
February 25, 2005

Tracking Number: 5140570037-4



--------------------------------------------------------------------------------

DEVICE TABLE

 

Model
Name/Model
Number

  1   2   3   4   5   6   7   8   9   10   11   12   13   14   15   16
Treo Series       X   X       X   X                

COMPANY hereby represents and warrants that the names and numbers indicated in
the Model Name/Model Number column in the table above accurately denote the
actual designation used by COMPANY to identify the listed models (on the Device
and in COMPANY’s internal books and records).

 

13

CONFIDENTIAL

Amendment Number 2 dated August 1, 2005 to Microsoft OEM Embedded Operating
Systems License Agreement For Reference Platform Devices # 5140570011 dated
February 25, 2005

Tracking Number: 5140570037-4



--------------------------------------------------------------------------------

Attachment 1

EULA Terms

COMPANY shall sublicense the Licensed Product to end users by means of a EULA.
COMPANY shall provide clear notice to Device customers before or at the time of
purchase that the Device contains software that is subject to a license and that
customer must agree to that license before it may use the Device. COMPANY shall
distribute the EULA in a manner that is intended to form a contract binding the
end user to the EULA terms under applicable law. The EULA shall contain the
following terms. COMPANY may also include different or additional terms in the
EULA, so long as they are no less protective of MS than the terms set forth
below. COMPANY shall substitute its name for the bracketed text [COMPANY] in the
EULA text below.

The following EULA terms and conditions apply to the MS operating system, not
COMPANY’s software or hardware. COMPANY shall determine the need for, and shall
prepare and distribute its own end user terms, conditions, restrictions and
disclaimers applicable to COMPANY’s software and to hardware portions of the
Device(s), in a manner intended to protect COMPANY, MS and MSCORP from claims
arising in whole or in part in relation to COMPANY’s software and hardware.

REQUIRED EULA TEXT:

 

  •  

You have acquired a device (“DEVICE”) that includes software licensed by
[COMPANY] from an affiliate of Microsoft Corporation (“MS”). Those installed
software products of MS origin, as well as associated media, printed materials,
and “online” or electronic documentation (“SOFTWARE”) are protected by
international intellectual property laws and treaties. The SOFTWARE is licensed,
not sold. All rights reserved.

 

  •  

IF YOU DO NOT AGREE TO THIS END USER LICENSE AGREEMENT (“EULA”), DO NOT USE THE
DEVICE OR COPY THE SOFTWARE. INSTEAD, PROMPTLY CONTACT [COMPANY] FOR
INSTRUCTIONS ON RETURN OF THE UNUSED DEVICE(S) FOR A REFUND. ANY USE OF THE
SOFTWARE, INCLUDING BUT NOT LIMITED TO USE ON THE DEVICE, WILL CONSTITUTE YOUR
AGREEMENT TO THIS EULA (OR RATIFICATION OF ANY PREVIOUS CONSENT).

 

  •  

SOFTWARE includes software already installed on the DEVICE (“DEVICE Software”)
and MS software contained on the CD-ROM disk (“Companion CD”).

GRANT OF SOFTWARE LICENSE. This EULA grants you the following license:

DEVICE Software. You may use the DEVICE Software as installed on the DEVICE.

Companion CD. A Companion CD is included with your DEVICE, and you may install
and use the Microsoft® ActiveSync® component on one (1) or more personal
computers to exchange information with one (1) or more computing devices that
contain a compatible version of the Microsoft® Windows Mobile™ Version 5.0
operating system. For other software component(s) contained on the Companion CD,
you may install and use such components only in accordance with the terms of the
printed or online end user license agreement(s) provided with such component(s).
In the absence of an end user license agreement for particular component(s) of
the Companion CD, you may install and use only one (1) copy of such component(s)
on the DEVICE or a single personal computer with which you use the DEVICE.

Phone Functionality. If the DEVICE Software includes phone functionality, all or
certain portions of the DEVICE Software may be inoperable if you do not have and
maintain a service account with an appropriate wireless telecommunication
carrier to whom [COMPANY] may distribute its DEVICES (“Mobile Operator”), or if
the Mobile Operator’s network facilities are not operating or configured to
operate with the DEVICE.

Microsoft® Outlook®. If Microsoft Outlook is included with your Device, the
following terms apply to your use of Microsoft Outlook: (i) regardless of the
information contained in the “Software Installation and Use” section of the
online EULA you may install one (1) copy of Microsoft Outlook on one
(1) personal computer to use, exchange data, share data, access and interact
with the DEVICE, and (ii) the EULA for Microsoft Outlook is between [COMPANY]
and the end user – not between the PC manufacturer and end user.

DESCRIPTION OF OTHER RIGHTS AND LIMITATIONS.

 

  •  

Speech/Handwriting Recognition. If the DEVICE Software includes speech and/or
handwriting recognition component(s), you should understand that speech and
handwriting recognition are inherently statistical processes and that errors can
occur in the component’s recognition of your handwriting, and the final
conversion into text. Neither [COMPANY] nor its suppliers shall be liable for
any damages arising out of errors in the speech and handwriting recognition
process.

 

  •  

Limitations on Reverse Engineering, Decompilation and Disassembly. You may not
reverse engineer, decompile, or disassemble the SOFTWARE, except and only to the
extent that such activity is expressly permitted by applicable law
notwithstanding this limitation.

 

  •  

Single DEVICE. The DEVICE Software is licensed with the DEVICE as a single
integrated product. The DEVICE Software installed in read only memory (“ROM”) of
the DEVICE may only be used as part of the DEVICE.

 

  •  

Single EULA. The package for the DEVICE may contain multiple versions of this
EULA, such as multiple translations and/or multiple media versions (e.g., in the
user documentation and in the software). Even if you receive multiple versions
of the EULA, you are licensed to use only one (1) copy of the DEVICE Software.

 

14

CONFIDENTIAL

Amendment Number 2 dated August 1, 2005 to Microsoft OEM Embedded Operating
Systems License Agreement For Reference Platform Devices # 5140570011 dated
February 25, 2005

Tracking Number: 5140570037-4



--------------------------------------------------------------------------------

  •  

NOTICE REGARDING THE MPEG-4 VISUAL STANDARD. The DEVICE Software may include
MPEG-4 visual decoding technology. MPEG LA, L.L.C. requires the following
notice:

USE OF THIS SOFTWARE IN ANY MANNER THAT COMPLIES WITH THE MPEG-4 VISUAL STANDARD
IS PROHIBITED, EXCEPT FOR USE DIRECTLY RELATED TO (A) DATA OR INFORMATION
(i) GENERATED BY AND OBTAINED WITHOUT CHARGE FROM A CONSUMER NOT THEREBY ENGAGED
IN A BUSINESS ENTERPRISE, AND (ii) FOR PERSONAL USE ONLY; AND (B) OTHER USES
SPECIFICALLY AND SEPARATELY LICENSED BY MPEG LA, L.L.C.

If you have questions regarding this Notice, please contact MPEG LA, L.L.C., 250
Steele Street, Suite 300, Denver, Colorado 80206; Telephone 303 331.1880; FAX
303 331.1879

 

  •  

Rental. You may not rent, lease, or lend the SOFTWARE.

 

  •  

SOFTWARE Transfer. You may permanently transfer all of your rights under this
EULA only as part of a sale or transfer of the DEVICE, provided you retain no
copies, you transfer all of the SOFTWARE (including all component parts, the
media and printed materials, any upgrades, this EULA and, if applicable, the
Certificate(s) of Authenticity), and the recipient agrees to the terms of this
EULA. If the SOFTWARE is an upgrade, any transfer must include all prior
versions of the SOFTWARE.

If the DEVICE Software includes phone functionality, you may not permanently
transfer any of your rights under this EULA with regard to the DEVICE Software
or Companion CD, except as permitted by the applicable Mobile Operator. In the
event that the Mobile Operator permits such transfer, you may permanently
transfer all of your rights under this EULA only as part of a sale or transfer
of the DEVICE, provided you retain no copies, you transfer all of the SOFTWARE
(including all component parts, the media and printed materials, any upgrades,
this EULA and, if applicable, the Certificate(s) of Authenticity), and the
recipient agrees to the terms of this EULA. If the SOFTWARE is an upgrade, any
transfer must include all prior versions of the SOFTWARE.

 

  •  

Termination. Without prejudice to any other rights, [COMPANY] or MS may
terminate this EULA if you fail to comply with the terms and conditions of this
EULA. In such event, you must destroy all copies of the SOFTWARE and all of its
component parts.

 

  •  

Security Updates/Digital Rights Management. Content providers are using the
digital rights management technology (“DRM”) contained in your DEVICE to protect
the integrity of their content (“Secure Content”) so that their intellectual
property, including copyright, in such content is not misappropriated. Portions
of the DEVICE Software and third party applications such as media players use
DRM to play Secure Content (“DRM Software”). If the DRM Software’s security has
been compromised, owners of Secure Content (“Secure Content Owners”) may request
that MS block the ability of DRM license servers and personal computers to
deliver new licenses that enable an affected DEVICE to play Secure Content. This
action does not alter the DRM Software’s ability to play unprotected content. A
list of revoked DRM Software is sent to your DEVICE whenever you download a
license for Secure Content from the Internet or from your personal computer. You
therefore agree that MS may, in conjunction with such license, also download
revocation lists onto your DEVICE on behalf of Secure Content Owners. MS will
not retrieve any personally identifiable information, or any other information,
from your DEVICE by downloading such revocation lists.

 

  •  

Consent to Use of Data. You agree that MS, Microsoft Corporation, their
affiliates and/or their designated agent may collect and use technical
information gathered in any manner as part of product support services related
to the DEVICE Software. MS, Microsoft Corporation, their affiliates and/or their
designated agent may use this information solely to improve their products or to
provide customized services or technologies to you. MS, Microsoft Corporation,
their affiliates and/or their designated agent may disclose this information to
others, but not in a form that personally identifies you.

 

  •  

Internet Gaming/Update Features. If the DEVICE Software provides, and you choose
to utilize, the Internet gaming or update features within the DEVICE Software,
it is necessary to use certain computer system, hardware, and software
information to implement the features. By using these features, you explicitly
authorize MS, Microsoft Corporation and/or their designated agent to use this
information solely to improve their products or to provide customized services
or technologies to you. MS or Microsoft Corporation may disclose this
information to others, but not in a form that personally identifies you.

 

  •  

Internet-Based Services Components. The DEVICE Software may contain components
that enable and facilitate the use of certain Internet-based services. You
acknowledge and agree that MS, Microsoft Corporation, their affiliates and/or
their designated agent may automatically check the version of the DEVICE
Software and/or its components that you are utilizing and may provide upgrades
or supplements to the DEVICE Software that may be automatically downloaded to
your DEVICE.

 

  •  

Additional Software/Services. The DEVICE Software may permit [COMPANY], MS,
Microsoft Corporation, their affiliates and/or their designated agent to provide
or make available to you SOFTWARE updates, supplements, add-on components, or
Internet-based services components of the SOFTWARE after the date you obtain
your initial copy of the SOFTWARE (“Supplemental Components”).

 

  •  

If [COMPANY] provides or makes available to you Supplemental Components and no
other EULA terms are provided along with the Supplemental Components, then the
terms of this EULA shall apply.

 

  •  

If MS, Microsoft Corporation, their affiliates and/or their designated agent
make available Supplemental Components, and no other EULA terms are provided,
then the terms of this EULA shall apply, except that the MS, Microsoft
Corporation or affiliate entity providing the Supplemental Component(s) shall be
the licensor of the Supplemental Component(s).

 

  •  

[COMPANY], MS, Microsoft Corporation, their affiliates and/or their designated
agent reserve the right to discontinue any Internet-based services provided to
you or made available to you through the use of the DEVICE Software.

 

  •  

Links to Third Party Sites. The DEVICE Software may provide you with the ability
to link to third party sites through the use of the DEVICE Software. The third
party sites are not under the control of MS, Microsoft Corporation, their
affiliates and/or their designated agent. Neither MS nor Microsoft Corporation
nor their affiliates nor their designated agent are responsible for (i) the
contents of any third party sites, any links contained in third party sites, or
any changes or updates to third party sites, or (ii) webcasting or any other
form of transmission received from any third party sites. If the DEVICE Software
provides links to third party sites, those links are provided to you only as a
convenience, and the inclusion of any link does not imply an endorsement of the
third party site by MS, Microsoft Corporation, their affiliates and/or their
designated agent.

 

15

CONFIDENTIAL

Amendment Number 2 dated August 1, 2005 to Microsoft OEM Embedded Operating
Systems License Agreement For Reference Platform Devices # 5140570011 dated
February 25, 2005

Tracking Number: 5140570037-4



--------------------------------------------------------------------------------

UPGRADES AND RECOVERY MEDIA.

 

  •  

DEVICE Software. If the DEVICE Software is provided by [COMPANY] separate from
the DEVICE on media such as a ROM chip, CD ROM disk(s) or via web download or
other means, and is labeled “For Upgrade Purposes Only” you may install one
(1) copy of such DEVICE Software onto the DEVICE as a replacement copy for the
existing DEVICE Software, and use it in accordance with this EULA, including any
additional EULA terms accompanying the upgrade DEVICE Software.

 

  •  

COMPANION CD. If any software component(s) is provided by [COMPANY] separate
from the DEVICE on CD ROM disk(s) or via web download or other means, and
labeled “For Upgrade Purposes Only”, you may (i) install and use one (1) copy of
such component(s) on the computer(s) you use to exchange data with the DEVICE as
a replacement copy for the existing Companion CD component(s).

COPYRIGHT. All title and intellectual property rights in and to the SOFTWARE
(including but not limited to any images, photographs, animations, video, audio,
music, text and “applets,” incorporated into the SOFTWARE), the accompanying
printed materials, and any copies of the SOFTWARE, are owned by MS or its
suppliers (including Microsoft Corporation). You may not copy the printed
materials accompanying the SOFTWARE. All title and intellectual property rights
in and to the content which may be accessed through use of the SOFTWARE is the
property of the respective content owner and may be protected by applicable
copyright or other intellectual property laws and treaties. This EULA grants you
no rights to use such content. All rights not specifically granted under this
EULA are reserved by MS and its suppliers (including Microsoft Corporation).

EXPORT RESTRICTIONS. You acknowledge that the SOFTWARE is subject to U.S. and EU
export jurisdiction. You agree to comply with all applicable international and
national laws that apply to the SOFTWARE, including the U.S. Export
Administration Regulations, as well as end-user, end-use and destination
restrictions issued by U.S. and other governments. For additional information,
see [***].

PRODUCT SUPPORT. Product support for the SOFTWARE is not provided by MS, its
parent corporation Microsoft Corporation, or their affiliates or subsidiaries.
For product support, please refer to [COMPANY] support number provided in the
documentation for the DEVICE. Should you have any questions concerning this
EULA, or if you desire to contact [COMPANY] for any other reason, please refer
to the address provided in the documentation for the DEVICE.

No Liability for Certain Damages. EXCEPT AS PROHIBITED BY LAW, MICROSOFT
CORPORATION AND ITS AFFILIATES SHALL HAVE NO LIABILITY FOR ANY INDIRECT,
SPECIAL, CONSEQUENTIAL OR INCIDENTAL DAMAGES ARISING FROM OR IN CONNECTION WITH
THE USE OR PERFORMANCE OF THE SOFTWARE. THIS LIMITATION SHALL APPLY EVEN IF ANY
REMEDY FAILS OF ITS ESSENTIAL PURPOSE.

FOR APPLICABLE LIMITED WARRANTIES AND SPECIAL PROVISIONS PERTAINING TO YOUR
PARTICULAR JURISDICTION, PLEASE REFER TO YOUR WARRANTY BOOKLET INCLUDED WITH
THIS PACKAGE OR PROVIDED WITH THE SOFTWARE PRINTED MATERIALS.

 

16

CONFIDENTIAL

Amendment Number 2 dated August 1, 2005 to Microsoft OEM Embedded Operating
Systems License Agreement For Reference Platform Devices # 5140570011 dated
February 25, 2005

Tracking Number: 5140570037-4



--------------------------------------------------------------------------------

PRODUCT AND ROYALTY SCHEDULE

MOBILITY APPLICATIONS

PRODUCT TABLE

 

Product Name and Version

   Licensable
Part Number    Language Version *    Applicable Additional Provisions   
Royalty** Microsoft® Plus! Digital Media Edition for Windows® XP and Windows
Mobile™ 2003 Software    T17-00008    (Non-specific)   
(2155), (2156), (2157), (2158)    US$              Microsoft® Voice Command
Version 1.5 for Windows Mobile™    T67-00024    (Non-specific)    (2139),
(2159), (2160),
(2161), (2162), (2163),
(2182), (2183), (2184), (2185)    US$ [***] Microsoft® Voice Command Version 1.5
for Windows Mobile™ (NPI)    T67-00025    (Non-specific)    (2139), (2156),
(2160),
(2161), (2163), (2168),
(2182), (2183), (2184), (2185)    US$ [***]

 

* Language versions are licensed only on an if and as available basis.

 

** A Licensed Product is not licensed hereunder unless royalty rate(s) are
indicated in the Product Table and the Product is licensed for one or more
Device(s) described in the Devices section of this Agreement.

ADDITIONAL PROVISIONS KEY

The following provisions (“Additional Provisions”) apply to the Licensed
Product(s) as indicated above and are in addition to the General Terms and
Conditions of this Agreement. Capitalized terms used below and not otherwise
defined have the meaning set forth in the General Terms and Conditions.

(2139) Chinese Language Versions Restrictions. Notwithstanding anything in this
License Agreement to the contrary, this Licensed Product shall be subject to the
following distribution limitations:

(a) (i) The Simplified Chinese language version of this Licensed Product may not
be directly or indirectly distributed within or to the geographical boundaries
of Taiwan; and

(ii) The Traditional Chinese language version of this Licensed Product may not
be directly or indirectly distributed within or to the geographical boundaries
of the People’s Republic of China (with the exception of Hong Kong and Macao).

(b) COMPANY shall advise its Channel of such distribution limitations. COMPANY
shall defend, indemnify and hold harmless MS and MSCORP from and against all
damages, costs and attorneys’ fees arising from third party claims or demands
resulting from COMPANY’s failure to advise its Channel of such distribution
limitations subject to the following:

(i) MS shall promptly notify COMPANY in writing of such claim;

(ii) COMPANY shall have sole control over the defense and/or settlement of such
claim subject to Additional Provision 2139(b)(iii)-(v);

(iii) MS shall provide COMPANY with reasonable assistance in the defense of the
claim;

(iv) MS and/or MSCORP shall have the right to participate in the defense and/or
settlement at MS or MSCORP’s sole expense; and

(v) COMPANY shall not consent to the entry of any judgment or any settlement
that would subject MS or MSCORP to any monetary payments without the prior,
written consent of MS and/or MSCORP, which consent shall not be unreasonable
withheld.

(2155) In non-English language versions of the Licensed Product, portions or the
entirety of this software and/or documentation may be in English.

(2156) COMPANY shall obtain the Licensed Product from an Authorized Replicator
and shall distribute the Licensed Product only (a) in the form and packaging as
received from the Authorized Replicator and (b) inside the packaging for the
Device with which the Licensed Product will operate. COMPANY shall not modify
the Licensed Product as delivered by the Authorized Replicator nor shall COMPANY
transfer or copy the Licensed Product to any other media. Preinstallation of the
Licensed Product on the Device is not required.



(2157) The Licensed Product is designed for use with any Microsoft® Windows® XP
version, including without limitation, Microsoft® Windows® XP Home Edition,
Microsoft® Windows® XP Professional, Microsoft® Windows® XP Tablet PC Edition,
and Microsoft® Windows® XP Media Center Edition, and with Microsoft® Windows
Media® Player 9 Series. Furthermore, the Device components of the Licensed
Product are designed for use with Microsoft® Pocket PC 2002 or later software
version. The Licensed Product may not function

 

17

CONFIDENTIAL

Amendment Number 2 dated August 1, 2005 to Microsoft OEM Embedded Operating
Systems License Agreement For Reference Platform Devices # 5140570011 dated
February 25, 2005

Tracking Number: 5140570037-4



--------------------------------------------------------------------------------

properly with other operating system products or other media players. COMPANY
shall provide to the end user these and any other system requirements (including
operating system requirements) for the desktop computer(s) with which the end
user may use the Device prior to purchase and in the End User Documentation.

(2158) The Licensed Product packaging shall include a EULA in compliance with
the requirements of “Attachment 1 – EULA Terms” to this Product and Royalty
Schedule in a manner that forms a contract binding to the end user.

(2159) COMPANY may install this Licensed Product as permitted in the Licensed
Product Deliverables documentation. COMPANY is not licensed to, and agrees that
it will not, modify in any way, or delete any aspect of this Licensed Product as
delivered by MS in the Licensed Product Deliverables, except if and as
specifically permitted in the Licensed Product Deliverables documentation.

(2160) This Licensed Product is designed for use with most versions of
Microsoft® Windows Mobile™ 2003 Software for Pocket PC (except for Microsoft®
Windows Mobile™ 2003 for Pocket PC, Shell Edition) and Microsoft® Windows
Mobile™ 2003 Software for Smartphone, and other products MS may designate from
time to time as successor versions to such products, The Licensed Product may
not function properly with other operating system products. COMPANY shall
provide to the end user these and any other system requirements (including
operating system requirements) for the desktop computer(s) with which the end
user may use the Device prior to purchase and in the End User Documentation.

(2161) Although the Licensed Product includes the Speech Applications
Programming Interface (“SAPI”), COMPANY is not licensed to distribute, license
or put in use the SAPI other than for operation of the Licensed Product.

(2162) In addition to the required terms of the EULA in COMPANY’s License
Agreement for Microsoft® Windows Mobile™ 2003 Software for Pocket PC, the terms
of Attachment 2 shall be added to such EULA, unless such terms were previously
incorporated into the Windows Mobile 2003 Software for Pocket PC required EULA
terms. [Insert after the “NOTICE REGARDING THE MPEG-4 VISUAL STANDARD” paragraph
of EULA.]

(2163) COMPANY shall (a) distribute the end user warnings set forth in
Attachment 3 (“End User Notice”), with each Device: (b) distribute the End User
Notice in the primary language of the jurisdiction(s) in which COMPANY
distributes the Device: and (c) present the End User Notice in a conspicuous
manner, e.g., via the Device display and/or on the first pages of the Device End
User Documentation. COMPANY may not alter or remove the text set forth in
Attachment 3. Notwithstanding the foregoing, COMPANY may include additional or
different text in the End User Notice so long as the additional text is no less
protective of MS than the text set forth in Attachment 3.

COMPANY shall contractually obligate (e.g. by contract, invoice or other written
instrument) the Channel to deliver the End User Notice together with each
Device.

(2168) The Licensed Product packaging shall include a EULA in compliance with
the requirements of Attachment 4 – EULA Terms to this Product and Royalty
Schedule.

(2182) The Licensed Product includes speech recognition component(s).

COMPANY acknowledges and understands that: (a) speech recognition is inherently
a statistical process; and (b) recognition errors are inherent in the process of
speech recognition. COMPANY shall not distribute any advertising, promotional
materials, or other materials related to the Device which contain information
inconsistent with the foregoing. Neither MS nor its Suppliers shall be liable
for any damages to any party arising out of errors in the speech recognition
processes.

(2183) The Licensed Product features designed to invoke phone functions such as
voice-activated dialing are only enabled on Devices running the phone edition of
Microsoft® Windows Mobile™ Software for Pocket PC and Microsoft® Windows Mobile™
Software for Smartphone.

Such features may not invoke phone functions on devices that (a) do not run the
phone edition of Microsoft® Windows Mobile™ Software for Pocket PC and
Microsoft® Windows Mobile™ Software for Smartphone and/or (b) utilize third
party hardware or software to provide telephony features and functionality.

(2184) COMPANY may distribute the corresponding language version of the Licensed
Product for each language version of Microsoft® Windows Mobile™ Software for
Pocket PC or Microsoft® Windows Mobile™ Software for Smartphone that is
installed on the Device.

(2185) Prior to distribution of a Device with this Licensed Product installed on
the Device, COMPANY shall ensure that the Device complies with the Device
qualification guidelines and test requirements as outlined in the Licensed
Product Deliverables documentation which will thereby qualify the Device for use
with the Licensed Product.

DEVICES

Devices are described in the table below. Each listed Device must have a unique
model line name, model name, or model number which COMPANY uses both internally
(in COMPANY’s books and records) and externally (on the Device and packaging).

At COMPANY’s option, for purposes of administrative convenience, COMPANY may
designate models by model line or series (e.g., “Jaguar model line”, “Jaguar Pro
series”, “Jaguar Pro 750 model line”, “Jaguar Pro 950 series”, etc.). Devices
defined by model line or series shall include all present models which include
the designated model line or series name, (e.g., “Jaguar Pro model line”
includes Jaguar Pro, Jaguar Pro 950, Jaguar Pro S, etc.; “Jaguar series”
includes Jaguar, Jaguar Pro, Jaguar Pro 950, Jaguar S400, etc.; “Jaguar Pro 950
series” includes Jaguar Pro 950, Jaguar Pro 955, etc.).

COMPANY may elect to include as Device(s) new models which comply with all of
the terms and conditions of the Agreement by notifying MS of any such new
model(s) when COMPANY submits its royalty report for the reporting period in
which each such new model is first distributed with Licensed Product. Any new
model in a licensed model line or series which is not included in a Notice to
Add Devices (and is

 

18

CONFIDENTIAL

Amendment Number 2 dated August 1, 2005 to Microsoft OEM Embedded Operating
Systems License Agreement For Reference Platform Devices # 5140570011 dated
February 25, 2005

Tracking Number: 5140570037-4



--------------------------------------------------------------------------------

thus not licensed for the applicable Licensed Product) must have a unique model
number or model name used for internal and external identification purposes
which distinguishes it from any model which COMPANY has designated previously as
a Device.

Product Number Key: Please refer to the Licensable Part Number in the Product
Table above.

A product is not licensed for distribution with a listed Device, unless the
product box for such product in the Device table below is marked with a “C”.

DEVICE TABLE

 

Model Name/Model Number

   T67-00024    T67-00025

Treo Series

   C    C

COMPANY hereby represents and warrants that the names and numbers indicated in
the Model Name/Model Number column in the table above accurately denote the
actual designation used by COMPANY to identify the listed models (on the Device
and in COMPANY’s internal books and records).

 

19

CONFIDENTIAL

Amendment Number 2 dated August 1, 2005 to Microsoft OEM Embedded Operating
Systems License Agreement For Reference Platform Devices # 5140570011 dated
February 25, 2005

Tracking Number: 5140570037-4



--------------------------------------------------------------------------------

ATTACHMENT 1

EULA TERMS

COMPANY shall sublicense the Licensed Product to end users by means of a EULA.
COMPANY shall provide clear notice to Device customers before or at the time of
purchase that the Device package includes software that is subject to a license
and that customer must agree to that license before it may use the software.
COMPANY shall distribute the EULA in a manner that is intended to form a
contract binding the end user to the EULA terms under applicable law. The EULA
shall contain the following terms. COMPANY may also include additional terms in
the EULA, so long as they are no less protective of MS than the terms set forth
below.

REQUIRED EULA TEXT:

Microsoft® Plus! Digital Media Edition

IMPORTANT - READ CAREFULLY: This End-User License Agreement (“EULA”) is a legal
agreement between you (either an individual or a single legal entity) and the
manufacturer (“Manufacturer”) of the computer system or device with which you
acquired the Microsoft software product(s) identified above (“SOFTWARE”). The
SOFTWARE includes Microsoft computer software, and may include associated media,
printed materials, “online” or electronic documentation, and internet based
services. Note, however, that any software, documentation, or web services that
are included in the SOFTWARE, or accessible via the SOFTWARE, and are
accompanied by their own license agreements or terms of use are governed by such
agreements rather than this EULA. The terms of a printed paper end user license
agreement, which may accompany the SOFTWARE, supersede the terms of any
on-screen EULA. This EULA is valid and grants the end-user rights ONLY if the
SOFTWARE is genuine and a genuine Certificate of Authenticity for the SOFTWARE
is included. For more information on identifying whether your software is
genuine, please see [***].

By installing, copying, downloading, accessing or otherwise using the SOFTWARE,
you agree to be bound by the terms of this EULA. If you do not agree to the
terms of this EULA, you may not use or copy the SOFTWARE, and you should
promptly contact Manufacturer for instructions on the return of the unused
product(s) for a refund in accordance with Manufacturer’s return policies.

SOFTWARE LICENSE

GRANT OF LICENSE. Manufacturer grants you the following rights, provided you
comply with all of the terms and conditions of this EULA:

 

  •  

General License Grant to Install and Use SOFTWARE. You may install and use one
copy of the SOFTWARE on a single computer (“Computer”) for use with your Device
(as defined below). You may make a second copy of certain components of the
SOFTWARE and install such components on a handheld computer device (“Device”)
for your exclusive use solely to exchange data and digital media between your
Computer and your Device. A license for the SOFTWARE may not be shared.

 

  •  

Mandatory Activation. The license rights granted under this EULA are effective
upon your activation of the SOFTWARE. The activation process is described during
the setup sequence of the SOFTWARE. You can activate the SOFTWARE through the
use of the Internet or telephone; toll charges may apply. You may also need
to reactivate the SOFTWARE if you reconfigure the hardware of your Computer or
your Device, or if you reconfigure the SOFTWARE. This SOFTWARE contains
technological measures that are designed to prevent unlicensed or illegal use of
the SOFTWARE. MS, Microsoft Corporation, their affiliates and/or designated
agent will use those measures to confirm you have a legally licensed copy of the
SOFTWARE. If you are not using a licensed copy of the SOFTWARE, you are not
allowed to install the SOFTWARE or future SOFTWARE updates. Further, if the
security for the activation process has been compromised, Microsoft Licensing,
GP (“MS”), Microsoft Corporation and their subsidiaries may download software to
repair any circumventions that are intended to disable the mandatory activation
mechanism. MS, Microsoft Corporation, their affiliates and/or designated agent
will not collect any personally identifiable information from your Computer or
Device during this process.

 

  •  

Digital Rights Management. Content providers are using the digital rights
management technology contained in this SOFTWARE (“DRM”) to protect the
integrity of their content (“Secure Content”) so that their intellectual
property, including copyright, in such content is not misappropriated. Portions
of this SOFTWARE and third party applications such as media players use DRM to
play Secure Content (“DRM Software”). If the DRM Software’s security has been
compromised, owners of Secure Content (“Secure Content Owners”) may request that
MS, Microsoft Corporation, their affiliates and/or their designated agent revoke
the DRM Software’s right to copy, display and/or play Secure Content. Revocation
does not alter the DRM Software’s ability to play unprotected content. A list of
revoked DRM Software is sent to your Computer whenever you download a license
for Secure Content from the Internet. You therefore agree that MS, Microsoft
Corporation, their affiliates and/or designated agent may, in conjunction with
such license, also download revocation lists onto your Computer on behalf of
Secure Content Owners. MS, Microsoft Corporation, their affiliates and/or
designated agent will not retrieve any personally identifiable information, or
any other information, from your Computer or Device by downloading such
revocation lists. Secure Content Owners may also require you to upgrade some of
the DRM components in this Software (“DRM Upgrades”) before accessing their
content. When you attempt to play such content,

 

20

CONFIDENTIAL

Amendment Number 2 dated August 1, 2005 to Microsoft OEM Embedded Operating
Systems License Agreement For Reference Platform Devices # 5140570011 dated
February 25, 2005

Tracking Number: 5140570037-4



--------------------------------------------------------------------------------

 

Microsoft DRM Software will notify you that a DRM Upgrade is required and then
ask for your consent before the DRM Upgrade is downloaded. Third party DRM
Software may do the same. If you decline the upgrade, you will not be able to
access content that requires the DRM Upgrade; however, you will still be able to
access unprotected content and Secure Content that does not require the upgrade.

 

  •  

Copy Protection. The SOFTWARE may include copy protection technology to prevent
the unauthorized copying of the SOFTWARE or may require original media for use
of the SOFTWARE on the Computer or Device. It is illegal to make unauthorized
copies of the SOFTWARE or to circumvent any copy protection technology included
in the SOFTWARE.

 

  •  

Back-up Copy. you may make a single back-up copy of the SOFTWARE. You may use
one (1) back-up copy solely for your archival purposes and to reinstall the
SOFTWARE on the COMPUTER. Except as expressly provided in this EULA or by local
law, you may not otherwise make copies of the SOFTWARE, including the printed
materials accompanying the SOFTWARE. You may not loan, rent, lease, lend or
otherwise transfer the CD or back-up copy to another user.

 

  •  

Reservation of Rights. Manufacturer, MS and its suppliers (including Microsoft
Corporation) reserve all rights not expressly granted to you in this EULA.

DESCRIPTION OF OTHER RIGHTS AND LIMITATIONS.

 

  •  

Consent to Use of Data. You agree that MS and Microsoft Corporation and their
affiliates may collect and use technical information gathered in any manner as
part of the product support services provided to you, if any, related to the
SOFTWARE. MS, Microsoft Corporation, their affiliates and/or designated agent
may use this information solely to improve their products or to provide
customized services or technologies to you. MS, Microsoft Corporation, their
affiliates and/or designated agent may disclose this information to others, but
not in a form that personally identifies you.

 

  •  

ADDITIONAL SOFTWARE/SERVICES. The terms of this EULA apply to Microsoft updates,
supplements, add-on components, or Internet-based services components of the
SOFTWARE (“Supplemental Components”) that Manufacturer, MS, Microsoft
Corporation, their affiliates and/or designated agent may provide to you or make
available to you after the date you obtain your initial copy of the SOFTWARE,
unless other terms are provided along with such Supplemental Components. If
other terms are not provided along with such Supplemental Components and the
Supplemental Components are provided to you by MS, Microsoft Corporation, their
affiliates and/or their designated agent then you will be licensed by such
entity under the same terms and conditions of this EULA, except that (i) MS,
Microsoft Corporation, their affiliates and/or designated agent providing the
Supplemental Components will be the licensor with respect to such Supplemental
Components in lieu of the “Manufacturer” for the purposes of the EULA, and
(ii) TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, THE SUPPLEMENTAL
COMPONENTS AND ANY (IF ANY) SUPPORT SERVICES RELATED TO THE SUPPLEMENTAL
COMPONENTS ARE PROVIDED AS IS AND WITH ALL FAULTS. ALL OTHER DISCLAIMERS,
LIMITATION OF DAMAGES, AND SPECIAL PROVISIONS PROVIDED BELOW AND/OR OTHERWISE
WITH THE SOFTWARE SHALL APPLY TO SUCH SUPPLEMENTAL COMPONENTS.

 

  •  

Manufacturer, MS, Microsoft Corporation, their affiliates and/or designated
agent reserves the right to discontinue any Microsoft Internet-based services
provided to you or made available to you through the use of the SOFTWARE.

 

  •  

This EULA does not grant you any rights to use the Windows Media Format Software
Development Kit (“WMFSDK”) components contained in the SOFTWARE to develop a
software application that uses Windows Media technology. If you wish to use the
WMFSDK to develop such an application, visit [***], accept a separate license
for the WMFSDK, download the appropriate WMFSDK, and install it on your system.

 

  •  

Limitations on Reverse Engineering, Decompilation, and Disassembly. You may not
reverse engineer, decompile, or disassemble the SOFTWARE, except and only to the
extent that such activity is expressly permitted by applicable law
notwithstanding this limitation.

 

  •  

Separation of Component Parts. The SOFTWARE is licensed as a single product. Its
component parts may not be separated for use on more than one Computer and one
Device, unless expressly permitted by this EULA.

 

  •  

Single EULA. The package for the SOFTWARE may contain multiple versions of this
EULA, such as multiple translations and/or multiple media versions (e.g., in the
user documentation and in the software). In this case, you are only licensed to
use the SOFTWARE for which a Certificate of Authenticity is provided.

 

  •  

Termination. Without prejudice to any other rights, Manufacturer or MS may
cancel this EULA if you do not abide by the terms and conditions contained
herein. In such event, you must destroy all copies of the SOFTWARE and all of
its component parts.

 

  •  

Trademarks. This EULA does not grant you any rights in connection with any
trademarks or service marks of Manufacturer, MS or its suppliers (including
Microsoft Corporation and its subsidiaries).

 

  •  

Synch & Go Services: Upon activation of the SOFTWARE by you, you will be
provided with a limited trial period to receive access to the Synch & Go service
as described in the SOFTWARE documentation. Internet access charges by your
internet access provider and/or toll charges may apply. You will be notified
when this trial period is about to expire and provided with subscription fee
information, should you wish to continue receiving access to the Synch & Go
service.

 

  •  

No rental, leasing or commercial hosting. You may not rent, lease, lend or
provide commercial hosting services to third parties with the SOFTWARE.

UPGRADES. If the SOFTWARE is labeled as an upgrade, you must be properly
licensed to use a product identified by MS, Microsoft Corporation, their
affiliates and/or their designated agent as being eligible for the upgrade in
order to use the SOFTWARE (“Eligible Product”). For the purpose of upgrade(s)
only, “HARDWARE” shall mean the computer system or Device with which you
received the Eligible Product. SOFTWARE labeled as an upgrade replaces and/or
supplements (and may disable, if upgrading a Microsoft software product) the
Eligible Product which came with the HARDWARE and that formed the basis for your
eligibility for the upgrade. After upgrading, you may no longer

 

21

CONFIDENTIAL

Amendment Number 2 dated August 1, 2005 to Microsoft OEM Embedded Operating
Systems License Agreement For Reference Platform Devices # 5140570011 dated
February 25, 2005

Tracking Number: 5140570037-4



--------------------------------------------------------------------------------

use the SOFTWARE that formed the basis for your upgrade eligibility (unless
otherwise provided). You may use the resulting upgraded product only in
accordance with the terms of this EULA and only with the HARDWARE. If the
SOFTWARE is an upgrade of a component of a package of software programs that you
licensed as a single product, the SOFTWARE may be used and transferred only as
part of that single product package and may not be separated for use on more
than one computer and/or one Device.

INTELLECTUAL PROPERTY RIGHTS. All title and intellectual property rights in and
to the SOFTWARE (including but not limited to any images, photographs,
animations, video, audio, music, text, and “applets” incorporated into the
SOFTWARE), the accompanying printed materials, and any copies of the SOFTWARE
are owned by MS or its suppliers (including Microsoft Corporation). The SOFTWARE
is licensed, not sold. All title and intellectual property rights in and to the
content that is not contained in the SOFTWARE, but may be accessed through use
of the SOFTWARE, is the property of the respective content owners and may be
protected by applicable copyright or other intellectual property laws and
treaties. This EULA grants you no rights to use such content. Use of any on-line
services which may be accessed through the SOFTWARE may be governed by the
respective terms of use relating to such services. If this SOFTWARE contains
documentation that is provided only in electronic form, you may print one copy
of such electronic documentation. You may not copy the printed materials
accompanying the SOFTWARE.

PRODUCT SUPPORT. SOFTWARE support for the SOFTWARE is not provided by MS,
Microsoft Corporation, their affiliates and/or their designated agent. For
product support, please refer to Manufacturer’s support number provided in the
documentation for the Device. Should you have any questions concerning this
EULA, or if you desire to contact Manufacturer for any other reason, please
refer to the address provided in the documentation for the Device.

EXPORT RESTRICTIONS. You acknowledge that the SOFTWARE is subject to U.S. export
jurisdiction. You agree to comply with all applicable international and national
laws that apply to the SOFTWARE, including the U.S. Export Administration
Regulations, as well as end-user, end-use and destination restrictions issued by
U.S. and other governments. For additional information, see [***].

U.S. GOVERNMENT LICENSE RIGHTS. All SOFTWARE PRODUCT provided to the U.S.
Government pursuant to solicitations issued on or after December 1, 1995 is
provided with the commercial rights and restrictions described elsewhere herein.
All SOFTWARE provided to the U.S. Government pursuant to solicitations issued
prior to December 1, 1995 is provided with RESTRICTED RIGHTS as provided for in
FAR, 48 CFR 52.227-14 (JUNE 1987) or FAR, 48 CFR 252.227-7013 (OCT 1988), as
applicable.

NO LIABILITY FOR CERTAIN DAMAGES. EXCEPT AS PROHIBITED BY LAW, MS SHALL HAVE NO
LIABILITY FOR ANY INDIRECT, SPECIAL, CONSEQUENTIAL OR INCIDENTAL DAMAGES ARISING
FROM OR IN CONNECTION WITH THE USE OR PERFORMANCE OF THE SOFTWARE. THIS
LIMITATION SHALL APPLY EVEN IF ANY REMEDY FAILS OF ITS ESSENTIAL PURPOSE.

FOR APPLICABLE LIMITED WARRANTIES AND SPECIAL PROVISIONS PERTAINING TO YOUR
PARTICULAR JURISDICTION, PLEASE REFER TO YOUR WARRANTY BOOKLET INCLUDED WITH
THIS PACKAGE OR PROVIDED WITH THE SOFTWARE PRINTED MATERIALS.

 

22

CONFIDENTIAL

Amendment Number 2 dated August 1, 2005 to Microsoft OEM Embedded Operating
Systems License Agreement For Reference Platform Devices # 5140570011 dated
February 25, 2005

Tracking Number: 5140570037-4



--------------------------------------------------------------------------------

ATTACHMENT 2

EULA TERMS

CONSENT TO USE DATA. You agree that MS, its subsidiaries and affiliates may
collect and use technical information gathered in any manner as part of the
product support services provided to you, if any, related to the Device
Software. MS, its subsidiaries and affiliates may use this information solely to
improve its products or to provide customized services or technologies to you.
MS, its subsidiaries and affiliates may disclose this information to others, but
not in a form that personally identifies you.

LINKS TO THIRD PARTY SITES. You may link to third party sites through the use of
the Device Software. The third party sites are not under the control of MS, its
subsidiaries and affiliates, and MS, its subsidiaries and affiliates are not
responsible for the contents of any third party sites, any links contained in
third party sites, or any changes or updates to third party sites. MS, its
subsidiaries and affiliates are not responsible for Web casting or any other
form of transmission received from any third party sites. MS, its subsidiaries
and affiliates are providing these links to third party sites to you only as a
convenience, and the inclusion of any link does not imply an endorsement by MS,
its subsidiaries and affiliates of the third party site.

This EULA does not grant to you any rights to use the Device Software to
produce, develop, or create any other speech-enabled functionality or
technology. You may not use the Speech Applications Programming Interface
(“SAPI”) that accompanies the Device Software for any purpose other than the
specific use that is granted to you pursuant to the terms herein.

 

23

CONFIDENTIAL

Amendment Number 2 dated August 1, 2005 to Microsoft OEM Embedded Operating
Systems License Agreement For Reference Platform Devices # 5140570011 dated
February 25, 2005

Tracking Number: 5140570037-4



--------------------------------------------------------------------------------

ATTACHMENT 3

END USER NOTICE

Microsoft® Voice Command Version 1.5 for Windows Mobile™

(symbol) WARNING: Do not become distracted from driving safely if operating a
motor vehicle while using Device Software.

Operating certain parts of this Device requires user attention. Diverting
attention away from the road while driving can possibly cause an accident or
other serious consequences. Even occasional, short diversions of attention can
be dangerous if your attention is diverted away from your driving task at a
critical time. Do not change system settings or enter data non-verbally (using
your hands) while driving. Stop the vehicle in a safe and legal manner before
attempting these operations. This is important since while setting up or
changing some functions you might be required to distract your attention away
from the road and remove your hands from the wheel.

Microsoft makes no representations, warranties or other determinations that ANY
use of the Software Product is legal, safe, or in any manner recommended or
intended while driving or otherwise operating a motor vehicle.

General Operation

Voice Command Control

Many of the functions of the Device Software can be accomplished using only
voice commands. Using voice commands while driving allows you to initiate the
command with a button and then operate the Device mostly without removing your
hands from the wheel.

Prolonged Views of Screen

If you are driving, do not access any function requiring a prolonged view of the
screen. Pull over in a safe and legal manner before attempting to access a
function of the system requiring prolonged attention. Even occasional short
scans to the screen may be hazardous if your attention has been diverted away
from your driving task at a critical time.

Volume Setting

Do not raise the volume excessively. Keep the volume at a level where you can
still hear outside traffic and emergency signals while driving. Driving while
unable to hear these sounds could cause an accident.

Let Your Judgment Prevail

The Device Software is only an aid. Make your driving decisions based on your
observations of local conditions and existing traffic regulations. The Device
Software is not a substitute for your personal judgment.

Use of Speech Recognition Functions

Speech recognition software is inherently a statistical process which is subject
to errors. It is your responsibility to monitor the speech recognition functions
and address any errors.

 

24

CONFIDENTIAL

Amendment Number 2 dated August 1, 2005 to Microsoft OEM Embedded Operating
Systems License Agreement For Reference Platform Devices # 5140570011 dated
February 25, 2005

Tracking Number: 5140570037-4



--------------------------------------------------------------------------------

ATTACHMENT 4

EULA TERMS

COMPANY shall sublicense the Licensed Product to end users by means of a EULA.
COMPANY shall provide clear notice to Device customers before or at the time of
purchase that the Device package includes software that is subject to a license
and that customer must agree to that license before it may use the software.
COMPANY shall distribute the EULA in a manner that is intended to form a
contract binding the end user to the EULA terms under applicable law. The EULA
shall contain the following terms. COMPANY may also include additional terms in
the EULA, so long as they are no less protective of MS than the terms set forth
below.

REQUIRED EULA TEXT:

Microsoft® Voice Command Version 1.5 for Windows Mobile™

IMPORTANT—READ CAREFULLY: This End-User License Agreement (“EULA”) is a legal
agreement between you (either an individual or a single legal entity) and the
manufacturer (“Manufacturer”) of the computer system or device with which you
acquired the Microsoft software product(s) identified above (“SOFTWARE”). The
SOFTWARE includes Microsoft computer software, and may include associated media,
printed materials, “online” or electronic documentation, and internet based
services. Note, however, that any software, documentation, or web services that
are included in the SOFTWARE, or accessible via the SOFTWARE, and are
accompanied by their own license agreements or terms of use are governed by such
agreements rather than this EULA. The terms of a printed paper end user license
agreement, which may accompany the SOFTWARE, supersede the terms of any
on-screen EULA. By installing, copying, downloading, accessing or otherwise
using the SOFTWARE, you agree to be bound by the terms of this EULA. If you do
not agree to the terms of this EULA, you may not use or copy the SOFTWARE, and
you should promptly contact Manufacturer for instructions on the return of the
unused product(s) for a refund in accordance with Manufacturer’s return
policies.

SOFTWARE LICENSE

GRANT OF LICENSE. Manufacturer grants you the following rights, provided you
comply with all of the terms and conditions of this EULA:

 

  •  

General License Grant to Install and Use SOFTWARE. If multiple language versions
are included, you may install only one language version of the SOFTWARE on a
single computer (“Computer”) for use with your Device (as defined below). You
may make a second copy of certain components of the SOFTWARE and install such
components on a handheld computer device (“Device”) for your exclusive use. A
license for the SOFTWARE may not be shared.

 

  •  

Copy Protection. The SOFTWARE may include copy protection technology to prevent
the unauthorized copying of the SOFTWARE or may require original media for use
of the SOFTWARE on the Computer or Device. It is illegal to make unauthorized
copies of the SOFTWARE or to circumvent any copy protection technology included
in the SOFTWARE.

 

  •  

Back-up Copy. you may make a single back-up copy of the SOFTWARE. You may use
one (1) back-up copy solely for your archival purposes and to reinstall the
SOFTWARE on the COMPUTER. Except as expressly provided in this EULA or by local
law, you may not otherwise make copies of the SOFTWARE, including the printed
materials accompanying the SOFTWARE. You may not loan, rent, lease, lend or
otherwise transfer the CD or back-up copy to another user.

 

  •  

INTELLECTUAL PROPERTY RIGHTS. All title and intellectual property rights in and
to the SOFTWARE (including but not limited to any images, photographs,
animations, video, audio, music, text, and “applets” incorporated into the
SOFTWARE), the accompanying printed materials, and any copies of the SOFTWARE
are owned by MS or its suppliers (including Microsoft Corporation). The SOFTWARE
is licensed, not sold. All title and intellectual property rights in and to the
content that is not contained in the SOFTWARE, but may be accessed through use
of the SOFTWARE, is the property of the respective content owners and may be
protected by applicable copyright or other intellectual property laws and
treaties. This EULA grants you no rights to use such content. Use of any on-line
services which may be accessed through the SOFTWARE may be governed by the
respective terms of use relating to such services. If this SOFTWARE contains
documentation that is provided only in electronic form, you may print one copy
of such electronic documentation. You may not copy the printed materials
accompanying the SOFTWARE. Manufacturer, MS and its suppliers (including
Microsoft Corporation) reserve all rights not expressly granted to you in this
EULA.

DESCRIPTION OF OTHER RIGHTS AND LIMITATIONS.

 

  •  

Speech Recognition. If the SOFTWARE includes speech recognition component(s),
you should understand that speech recognition is inherently statistical
processes and that errors can occur in the component’s recognition of your
speech, and the final conversion into text. Neither [COMPANY] nor its suppliers
shall be liable for any damages arising out of errors in the speech recognition
process.

 

  •  

Consent to Use of Data. You agree that MS and Microsoft Corporation and their
affiliates may collect and use technical information gathered in any manner as
part of the product support services provided to you, if any, related to the
SOFTWARE. MS, Microsoft Corporation and their affiliates may use this
information solely to improve their products or to provide customized services
or technologies to you. MS, Microsoft Corporation and their affiliates may
disclose this information to others, but not in a form that personally
identifies you.

 

25

CONFIDENTIAL

Amendment Number 2 dated August 1, 2005 to Microsoft OEM Embedded Operating
Systems License Agreement For Reference Platform Devices # 5140570011 dated
February 25, 2005

Tracking Number: 5140570037-4



--------------------------------------------------------------------------------

  •  

Links to Third Party Sites. The SOFTWARE may provide you with the ability to
link to third party sites through the use of the SOFTWARE. The third party sites
are not under the control of MS, Microsoft Corporation, their affiliates and/or
their designated agent. Neither MS nor Microsoft Corporation nor their
affiliates nor their designated agents are responsible for (i) the contents of
any third party sites, any links contained in third party sites, or any changes
or updates to third party sites; or (ii) webcasting or any other form of
transmission received from any third party sites. If the SOFTWARE provides links
to third party sites, those links are provided to you only as a convenience, and
the inclusion of any link does not imply an endorsement of the third party site
by MS, Microsoft Corporation, their affiliates and/or their designated agent.

 

  •  

Additional SOFTWARE/Services. The SOFTWARE may permit [COMPANY], MS, Microsoft
Corporation or their affiliates to provide or make available to you SOFTWARE
updates, supplements, add-on components, or Internet-based services components
of the SOFTWARE after the date you obtain your initial copy of the SOFTWARE
(“Supplemental Components”).

 

  •  

If [COMPANY] provides or makes available to you Supplemental Components and no
other EULA terms are provided along with the Supplemental Components, then the
terms of this EULA shall apply.

 

  •  

If MS, Microsoft Corporation or their affiliates make available Supplemental
Components, and no other EULA terms are provided, then the terms of this EULA
shall apply, except that the MS, Microsoft Corporation or affiliate entity
providing the Supplemental Component(s) shall be the licensor of the
Supplemental Component(s).

[COMPANY], MS, Microsoft Corporation and their affiliates reserve the right to
discontinue any Internet-based services provided to you or made available to you
through the use of the SOFTWARE.

 

  •  

Separation of Component Parts. The SOFTWARE is licensed as a single product. Its
component parts may not be separated for use on more than one Computer and one
Device, unless expressly permitted by this EULA.

 

  •  

Single EULA. The package for the SOFTWARE may contain multiple versions of this
EULA, such as multiple translations and/or multiple media versions (e.g., in the
user documentation and in the software). In this case, you are only licensed to
use the SOFTWARE for which a Certificate of Authenticity is provided.

 

  •  

SOFTWARE Transfer. You may permanently transfer all of your rights under this
EULA only as part of a sale or transfer of the DEVICE, provided you retain no
copies, you transfer all of the SOFTWARE (including all component parts, the
media and printed materials, any upgrades, this EULA and, if applicable, the
Certificate(s) of Authenticity), and the recipient agrees to the terms of this
EULA. If the SOFTWARE is an upgrade, any transfer must include all prior
versions of the SOFTWARE.

 

  •  

Termination. Without prejudice to any other rights, Manufacturer or MS may
cancel this EULA if you do not abide by the terms and conditions contained
herein. In such event, you must destroy all copies of the SOFTWARE and all of
its component parts.

 

  •  

Trademarks. This EULA does not grant you any rights in connection with any
trademarks or service marks of Manufacturer, MS or its suppliers (including
Microsoft Corporation and its subsidiaries).

 

  •  

No rental, leasing or commercial hosting. You may not rent, lease, lend or
provide commercial hosting services to third parties with the SOFTWARE.

UPGRADES AND RECOVERY MEDIA

 

  •  

SOFTWARE. If the SOFTWARE is provided by Manufacturer separate from the Device
on media such as a ROM chip, CD ROM disk(s) or via web download or other means,
and is labeled “For Upgrade Purposes Only”, you may install one copy of such
SOFTWARE onto the Device as a replacement copy for the existing SOFTWARE and use
it in accordance with this EULA, including any additional EULA terms
accompanying the upgrade SOFTWARE.

 

  •  

COMPANION CD. If any Companion CD component(s) are provided by [COMPANY]
separate from the DEVICE on CD ROM disk(s) or via web download or other means,
and labeled “For Upgrade Purposes Only” or, you may (i) install and use one copy
of such component(s) on the computer(s) you use to exchange data with the DEVICE
as a replacement copy for the existing Companion CD component(s).

PRODUCT SUPPORT. SOFTWARE support for the SOFTWARE is not provided by MS,
Microsoft Corporation, or their affiliates or subsidiaries. For product support,
please refer to Manufacturer’s support number provided in the documentation for
the Device. Should you have any questions concerning this EULA, or if you desire
to contact Manufacturer for any other reason, please refer to the address
provided in the documentation for the Device.

EXPORT RESTRICTIONS. You acknowledge that the SOFTWARE is subject to U.S. export
jurisdiction. You agree to comply with all applicable international and national
laws that apply to the SOFTWARE, including the U.S. Export Administration
Regulations, as well as end-user, end-use and destination restrictions issued by
U.S. and other governments. For additional information, see [***].

NO LIABILITY FOR CERTAIN DAMAGES. EXCEPT AS PROHIBITED BY LAW, MICROSOFT
CORPORATION AND THEIR AFFILITATES SHALL HAVE NO LIABILITY FOR ANY INDIRECT,
SPECIAL, CONSEQUENTIAL OR INCIDENTAL DAMAGES ARISING FROM OR IN CONNECTION WITH
THE USE OR PERFORMANCE OF THE SOFTWARE. THIS LIMITATION SHALL APPLY EVEN IF ANY
REMEDY FAILS OF ITS ESSENTIAL PURPOSE.

FOR APPLICABLE LIMITED WARRANTIES AND SPECIAL PROVISIONS PERTAINING TO YOUR
PARTICULAR JURISDICTION, PLEASE REFER TO YOUR WARRANTY BOOKLET INCLUDED WITH
THIS PACKAGE OR PROVIDED WITH THE SOFTWARE PRINTED MATERIALS.

 

26

CONFIDENTIAL

Amendment Number 2 dated August 1, 2005 to Microsoft OEM Embedded Operating
Systems License Agreement For Reference Platform Devices # 5140570011 dated
February 25, 2005

Tracking Number: 5140570037-4



--------------------------------------------------------------------------------

THIRD PARTY INSTALLER SCHEDULE

Except as expressly provided in this Schedule, COMPANY shall not place a Memory
Medium into Devices and/or place APM and End User Documentation in the Device
packages, except on COMPANY premises by COMPANY employees. COMPANY may engage a
third party installer specifically approved in writing by MS (“Third Party
Installer”) to place a Memory Medium into Devices and/or place APM and End User
Documentation in the Device packages, provided that all of the conditions listed
below are and remain satisfied.

(a) COMPANY shall provide MS with the name, address, and business profile in the
English language (including years in business, ownership profile, trade names
used, nature of principal business activities, and summary of pertinent prior
experience) of any Third Party Installer COMPANY intends to engage at least
sixty (60) days before COMPANY intends to have the Third Party Installer begin
work for COMPANY. The Third Party Installer must be approved in writing by MS
prior to beginning work. MS shall approve or reject such Third Party Installer
within ten (10) business days of receipt of the foregoing information from
COMPANY. MS’s failure to reject such Third Party Installer within such ten
(10) day period shall be deemed an approval of such Third Party Installer.

(b) COMPANY shall enter into a written agreement with the Third Party Installer
(hereinafter “Installation Agreement”) that expressly provides that MS is a
third party intended beneficiary of the Installation Agreement (with respect to
the Licensed Products) with rights to enforce such agreement (with respect to
the Licensed Products), and that requires the Third Party Installer:

(1) to comply with obligations identical to those imposed on COMPANY by Sections
2(a)(iii), 2(a)(iv), 2(a)(v), 2(b), 2(c), 2(i), and 17(a);

(2) to consent to venue and jurisdiction in the state and federal courts sitting
in the State of New York with respect to any action brought by MS to enforce its
rights under the Installation Agreement;

(3) to provide, with reasonable notice, access to Third Party Installer premises
to audit or inspection team(s) sent on behalf of MS or COMPANY, in order that
such team may perform an audit of the Third Party Installer’s Records and/or an
inspection of the Third Party Installer’s procedures to determine compliance
with the terms of the Installation Agreement and the License Agreement;

(4) to halt the placement of a Memory Medium into Devices and/or APM and End
User Documentation in the Device packages upon notice from COMPANY or MS of the
suspension, termination, cancellation, or expiration of the License Agreement;

(5) to distribute the Device(s) installed with the Image only to COMPANY, or to
COMPANY’S Channel or COMPANY’s end user customers on behalf of COMPANY;

(6) to pay MS’ or COMPANY’s attorneys’ fees if COMPANY or MS employs attorneys
to enforce either party’s respective rights arising out of the Installation
Agreement;

(7) [Intentionally Left Blank];

(8) to use reasonable commercial efforts to maintain the inventory of Devices
separate from inventory of third parties’ devices, if any, in the Third Party
Installer’s possession; and

(9) (a) to keep confidential the Licensed Product, the terms of the Installation
Agreement, and any other non-public information disclosed to Third Party
Installer by COMPANY and MS (for example, MS or MSCORP licensing negotiations or
terms and conditions, MS and MSCORP business policies or practices or know-how).

(b) to safeguard the Image from disclosure, using a standard of care which shall
not be less than the standard of care Third Party Installer uses to protect its
own most confidential information.

(c) to not reproduce, duplicate, copy or otherwise disclose, distribute or
disseminate any part of the Image except for Third Party Installer’s own
internal use by Third Party Installer’s employees or other personnel under Third
Party Installer’s direct control, on a need-to-know basis on Third Party
Installer’s premises.

(c) In order to distinguish COMPANY’s Devices from third parties’ Devices, prior
to delivery of any Memory Medium, APM, and/or End User Documentation to any
Third Party Installer, COMPANY shall require the AR to place COMPANY’s name at a
conspicuous location on packaging of Memory Medium, APM, and End User
Documentation delivered to the Third Party Installer by or on behalf of COMPANY.

(d) [Intentionally Left Blank]

(e) COMPANY hereby agrees to cease use of any Third Party Installer upon receipt
of thirty (30) days prior written notice from MS of a material breach of this
Schedule or the Installation Agreement with respect to the Licensed Products.

(f) Any breach by the Third Party Installer of the terms of the Installation
Agreement or this License Agreement shall be deemed a material breach of this
License Agreement by COMPANY.

(g) [Intentionally Left Blank]

(h) Upon written request, within thirty (30) days of COMPANY’s execution of the
Installation Agreement with each Third Party Installer, COMPANY shall provide a
copy of such agreement to MS at the address for notices specified in Addresses
Schedule; provided, however that COMPANY may redact from the Installer Agreement
information that COMPANY has a contractual obligation to keep confidential
pursuant to a valid non-disclosure agreement between COMPANY and such third
party installer.

(i) COMPANY shall promptly notify MS of the termination or expiration of the
Installation Agreement.

(j) Section (f) shall survive any termination or expiration of this Schedule.

 

27

CONFIDENTIAL

Amendment Number 2 dated August 1, 2005 to Microsoft OEM Embedded Operating
Systems License Agreement For Reference Platform Devices # 5140570011 dated
February 25, 2005

Tracking Number: 5140570037-4



--------------------------------------------------------------------------------

THIRD PARTY INTEGRATOR SCHEDULE

Notwithstanding anything to the contrary in the terms of the License Agreement,
COMPANY may provide the Licensed Product Deliverables to a third party
integrator (“Third Party Integrator”) under a separate license agreement, solely
to allow the Third Party Integrator, on behalf of COMPANY, to use the Licensed
Product Deliverables only for the purpose of creating (i) an Image,
(ii) applications, or (iii) software drivers in connection with the Device,
provided that all of the conditions listed below are, and remain, satisfied.

(a) COMPANY shall provide MS with the name, address, and business profile in the
English language (including years in business, ownership profile, trade names
used, principle business activities, and summary of any prior experience with
installation or replication of MS products) of any Third Party Integrator
COMPANY intends to engage at least sixty (60) days before COMPANY intends to
have the Third Party Integrator begin work for COMPANY. The Third Party
Integrator must be approved in writing by MS prior to beginning work. MS shall
approve or reject such Third Party Integrator within ten (10) business days of
receipt of the foregoing information from COMPANY. MS’s failure to reject such
Third Party Integrator within such ten (10) day period shall be deemed an
approval of such Third Party Integrator.

(b) COMPANY shall enter into a written agreement (“Sublicense”) with the Third
Party Integrator that expressly provides that MS is a third party intended
beneficiary of the Sublicense (with respect to the Licensed Products) with
rights to enforce the Sublicense (with respect to the Licensed Products) and
that requires the Third Party Integrator:

(i) to use the Licensed Product Deliverables only on Third Party Integrator
premises by its employees in accordance with (A) the Licensed Product
Deliverables end user license agreement or instructions, and (B) the terms of
the applicable License Agreement that set forth the use of the Licensed Product
Deliverables and/or the display and configuration limitations for the Licensed
Product Binaries;

(ii) to comply with obligations identical to those imposed on COMPANY by the
General Terms and Conditions of the License Agreement including, without
limitation, those obligations set forth in Sections 2(i), 2(q), 2(s), and 13 of
the General Terms and Conditions;

(iii) to consent to venue and jurisdiction in the state and federal courts
sitting in the State of New York with respect to any action brought by MS to
enforce its rights under the Sublicense;

(iv) to deliver the Image, applications, and software drivers created by Third
Party Integrator only to COMPANY;

(v) to provide, with reasonable notice, access to Third Party Integrator
premises to audit or inspection team(s) sent on behalf of MS or COMPANY, in
order that such team may perform an audit of the Third Party Integrator’s
Records and/or an inspection of the Third Party Integrator’s premises or
procedures to determine compliance with the terms of the Sublicense;

(vi) to cease all use of the Licensed Product Deliverables or suspend
installation of the Licensed Product or portions thereof upon notice from
COMPANY or MS. In the event that MS requires the Third Party Integrator to
suspend its activities, MS will provide thirty (30) days prior, written notice
from COMPANY or MS of a material breach of the Sublicense;

(vii) to return, at Third Party Integrator’s expense, all Licensed Product
Deliverables (including any portions thereof) to COMPANY or MS, as directed,
within ten (10) days after cancellation or expiration of the Sublicense; and

(viii) to pay MS’ or its Suppliers or COMPANY’s attorneys’ fees if COMPANY or MS
or its Suppliers employs attorneys to enforce any of its respective rights
arising out of the Sublicense.

(c) (i) COMPANY shall immediately cancel or suspend any Sublicense upon receipt
of written notice from MS that the Third Party Integrator has breached a
material provision of the Sublicense or has caused COMPANY to be in breach of a
material provision of the License Agreement. COMPANY may resume using the
services of such Third Party Integrator provided that: (1) COMPANY and/or Third
Party Integrator is able to completely cure such breach within fifteen (15) days
of COMPANY’s receipt of notice, and (2) MS has confirmed the breach has been
cured to its satisfaction, and (3) MS has agreed in writing to COMPANY’s
continued use of the Third Party Integrator.

(ii) COMPANY shall immediately cancel any Sublicense upon the cancellation or
expiration of the License Agreement or this Third Party Integrator Schedule.

(d) COMPANY shall require the Third Party Integrator to immediately return all
copies of the Licensed Product Deliverables or any portion thereof, in the Third
Party Integrator’s possession upon cancellation or expiration of the Sublicense.

(e) Any breach by the Third Party Integrator of the terms of the Sublicense or
this License Agreement shall be deemed a material breach of this License
Agreement by COMPANY.

(f) [Intentionally Omitted]

(g) Upon written request, within thirty (30) days of COMPANY’s execution of the
Integrator Agreement with each Third Party Integrator, COMPANY shall provide a
copy of such agreement to MS at the address for notices specified in Addresses
Schedule; provided, however that COMPANY may redact from the Integrator
Agreement information that COMPANY has a contractual obligation to keep
confidential pursuant to a valid non-disclosure agreement between COMPANY and
such third party installer.

(h) COMPANY shall promptly notify MS of the cancellation or, expiration of the
terms of a Sublicense.

(i) Sections (c)(ii), (d), and (e) of this Third Party Integrator Schedule shall
survive any cancellation or expiration of the License Agreement and/or this
Third Party Integrator Schedule.

 

28

CONFIDENTIAL

Amendment Number 2 dated August 1, 2005 to Microsoft OEM Embedded Operating
Systems License Agreement For Reference Platform Devices # 5140570011 dated
February 25, 2005

Tracking Number: 5140570037-4